EXHIBIT 10.1

IBIO, INC.

Common Stock
($0.001 par value per share)

AT-THE-MARKET EQUITY OFFERING SALES AGREEMENT

January 31, 2013

FURTHER LANE SECURITIES, L.P.
555 Madison Avenue, 25th Floor
New York, NY 10022

Ladies and Gentlemen:

          iBio, Inc., a Delaware corporation (the “Company”), proposes, subject
to the terms and conditions stated herein, to issue and sell from time to time
to or through Further Lane Securities, L.P. (“Further Lane”), as sales agent
and/or principal (“Agent”), shares (the “Shares”) of the Company’s common stock,
$0.001 par value per share (the “Common Stock”), having an aggregate offering
price of up to $10,000,000 on the terms set forth in Section 2 of this Sales
Agreement (the “Agreement”). The Company agrees that whenever it determines to
sell Shares directly to the Agent as principal, it will enter into a separate
agreement (each, a “Terms Agreement”) in substantially the form of Annex I
hereto, relating to such sale in accordance with Section 3 of this Agreement.
The foregoing notwithstanding, the Company shall not issue or sell pursuant to
this Agreement an aggregate amount of Common Stock that would cause the Company
to exceed the amount of securities issuable pursuant to Instruction 1.B.6 of
Form S-3 at any time the Company is subject to such limitation. For purposes of
clarification, Further Lane shall have no obligation with respect to the
Company’s compliance with the foregoing sentence.

          The Company has filed with the Securities and Exchange Commission (the
“Commission”) a registration statement under the Securities Act of 1933, as
amended, and the rules and regulations promulgated thereunder (the “1933 Act”),
on Form S-3 (File No. 333-175420), in respect of the Company’s Common Stock
(including the Shares) and other securities within three years prior to the date
hereof; such registration statement, and any post-effective amendment thereto,
has become effective; and no stop order suspending the effectiveness of such
registration statement or any part thereof has been issued and no proceeding for
that purpose has been initiated or, to the knowledge of the Company, threatened
by the Commission (the base prospectus filed as part of such registration
statement, in the form in which it has most recently been filed with the
Commission on or prior to the date of this Agreement, is hereinafter called the
“Base Prospectus”; the various parts of such registration statement, including
all exhibits thereto and any prospectus supplement or prospectus relating to the
Shares that is filed with the Commission and deemed by virtue of Rule 430B under
the 1933 Act to be part of such registration statement, each as amended at the
time such part of the registration statement became effective, are hereinafter
collectively called the “Registration Statement”; the prospectus supplement
specifically relating to the Shares prepared and filed with the Commission
pursuant to Rule 424(b) under the 1933 Act is hereinafter called the “Prospectus
Supplement”; the Base Prospectus, as amended and supplemented by the Prospectus
Supplement, is hereinafter called the “Prospectus”; any reference herein to the
Base Prospectus, the Prospectus Supplement or the Prospectus shall be deemed to
refer to and include the documents incorporated by reference therein pursuant to
Item 12 of Form S-3 under the 1933 Act; any reference to any amendment or
supplement to the Base Prospectus, the Prospectus Supplement or the Prospectus
shall be deemed to refer to and include any post-effective amendment to the
Registration

--------------------------------------------------------------------------------



Statement, any prospectus supplement or prospectus relating to the Shares filed
with the Commission pursuant to Rule 424(b) under the 1933 Act and any documents
filed under the Securities Exchange Act of 1934, as amended, and the rules and
regulations promulgated thereunder (the “1934 Act”), and incorporated therein,
in each case after the date of the Base Prospectus, the Prospectus Supplement or
the Prospectus, as the case may be; any reference to any amendment to the
Registration Statement shall be deemed to refer to and include any annual report
of the Company filed pursuant to Section 13(a) or 15(d) of the 1934 Act after
the effective date of the Registration Statement that is incorporated by
reference in the Registration Statement; and any “issuer free writing
prospectus” as defined in Rule 433 under the 1933 Act relating to the Shares is
hereinafter called an “Issuer Free Writing Prospectus”).

          For the purposes of this Agreement, the “Applicable Time” means, with
respect to any Shares, the time of sale of such Shares pursuant to this
Agreement. The Prospectus and the applicable Issuer Free Writing Prospectus(es)
issued at or prior to such Applicable Time, taken together, collectively, and,
with respect to any Shares, together with the public offering price of such
Shares, shall be referred to herein as the “General Disclosure Package”.

          Section 1. Representations and Warranties. The Company represents,
warrants and covenants to the Agent, as of the date of this Agreement, any
applicable Registration Statement Amendment Date (as defined in Section 3
below), each Company Periodic Report Date (as defined in Section 3 below), each
Applicable Time and each Settlement Date (as defined in Section 2 below), if
any, as follows (unless such representation or warranty specifies a different
time):

          (a) Compliance with Registration Requirements. The Registration
Statement and any Rule 462(b) Registration Statement have been declared
effective by the Commission under the 1933 Act. The Company has complied, to its
knowledge to the Commission’s satisfaction, with all requests of the Commission
for additional or supplemental information made on or prior to the date hereof.
No stop order suspending the effectiveness of the Registration Statement or any
Rule 462(b) Registration Statement is in effect and no proceedings for such
purpose have been instituted or are pending or, to the Company’s knowledge, are
contemplated or threatened by the Commission.

          The Base Prospectus when filed complied in all material respects with
the 1933 Act and, if filed by electronic transmission pursuant to the
Commission’s Electronic Data Gathering, Analysis and Retrieval System (“EDGAR”)
(except as may be permitted by Regulation S-T under the 1933 Act), was identical
to the copy thereof delivered to the Agent for use in connection with the offer
and sale of the Shares. Each of the Registration Statement, any Rule 462(b)
Registration Statement and any post-effective amendment thereto, at the time it
became effective and at all subsequent times during which a prospectus is
required by the 1933 Act to be delivered (whether physically or through
compliance with Rule 153 or 172 or any similar rules, or in lieu thereof, a
notice referred to in Rule 173(a) under the 1933 Act) in connection with sales
by the Agent or a dealer (the “Prospectus Delivery Period”), complied and will
comply in all material respects with the 1933 Act and did not and will not
contain any untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary to make the statements therein not
misleading. As of each Applicable Time, the General Disclosure Package
(including any Prospectus wrapper), taken as a whole, did not, and at the time
of each sale of the Shares and at each Settlement Date (as hereinafter defined
in Section 2), the General Disclosure Package, as then amended or supplemented
by the Company, if applicable, taken as a whole, will not, contain any untrue
statement of a material fact or omit to state a material fact necessary to make
the statements therein, in the light of the circumstances under which they were
made, not misleading. The Prospectus (including any Prospectus wrapper), as
amended or supplemented, as of its date and at all subsequent times during the
Prospectus Delivery Period, did not and will not contain any untrue statement of
a material fact or omit to state a material fact necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading. The representations and warranties set

2

--------------------------------------------------------------------------------



forth in the three immediately preceding sentences do not apply to statements in
or omissions from the Registration Statement, any Rule 462(b) Registration
Statement, or any post-effective amendment thereto, or the Base Prospectus, the
Prospectus or the General Disclosure Package, or any amendments or supplements
thereto, made in reliance upon and in conformity with information relating to
the Agent furnished to the Company in writing by the Agent expressly for use
therein, it being understood and agreed that the only such information furnished
by the Agent to the Company consists of the information described in Section
7(b) below. There are no contracts or other documents required to be described
in the General Disclosure Package or the Prospectus or to be filed as exhibits
to the Registration Statement which have not been described or filed as
required.

          The Company is not an “ineligible issuer” in connection with the
offering of the Shares pursuant to Rules 164, 405 and 433 under the 1933 Act.
Any free writing prospectus that the Company is required to file pursuant to
Rule 433(d) under the 1933 Act has been, or will be, filed with the Commission
in accordance with the requirements of the 1933 Act. Each free writing
prospectus that the Company has filed, or is required to file, pursuant to Rule
433(d) under the 1933 Act or that was prepared by or on behalf of or used or
referred to by the Company complies or will comply in all material respects with
the requirements of Rule 433 under the 1933 Act including timely filing with the
Commission or retention where required and legending, and each such free writing
prospectus, as of its issue date and at all subsequent times through the
completion of the public offer and sale of the Shares did not, does not and will
not include any information that conflicted, conflicts with or will conflict
with the information contained in the Registration Statement, the Base
Prospectus or the Prospectus. Except for the free writing prospectuses, if any,
identified on Schedule A hereto, furnished to you before first use, the Company
has not prepared, used or referred to, and will not, without your prior consent,
not to be unreasonably withheld, prepare, use or refer to, any free writing
prospectus.

          (b) Offering Materials Furnished to Agent. If so requested by the
Agent, the Company has delivered to the Agent two complete copies of the
Registration Statement, each amendment thereto and any Rule 462(b) Registration
Statement and of each consent and certificate of experts filed as a part
thereof.

          (c) Distribution of Offering Material By the Company. The Company has
not distributed and will not distribute, prior to the completion of the Agent’s
distribution of the Shares, any offering material in connection with the
offering and sale of the Shares other than the Base Prospectus, the General
Disclosure Package, the Prospectus, any free writing prospectus reviewed and
consented to by the Agent, or the Registration Statement.

          (d) The Sales Agreement. This Agreement has been duly authorized,
executed and delivered by, and is a valid and binding agreement of, the Company,
enforceable against the Company in accordance with its terms, except as rights
to indemnification hereunder may be limited by applicable law and except as the
enforcement hereof may be limited by bankruptcy, insolvency, reorganization,
moratorium or other similar laws relating to or affecting the rights and
remedies of creditors or by general equitable principles.

          (e) Authorization of the Shares. The Shares have been duly authorized
for issuance and sale pursuant to this Agreement and, when issued and delivered
by the Company pursuant to this Agreement, will be validly issued, fully paid
and nonassessable, and the issuance and sale of the Shares is not subject to any
preemptive rights, rights of first refusal or other similar rights to subscribe
for or purchase the Shares, except for such rights as have been duly waived. No
approval of the stockholders of the Company under the rules and regulations of
the NYSE MKT is required for the Company to issue and deliver to the Agent the
Shares. All subsequent references herein to “NYSE MKT” mean the NYSE

3

--------------------------------------------------------------------------------



MKT or such national securities exchange as the Shares are listed on from time
to time as the principal exchange thereof.

          (f) No Applicable Registration or Other Similar Rights. There are no
persons with registration or other similar rights to have any equity or debt
securities registered for sale under the Registration Statement or included in
the offering contemplated by this Agreement, except for such rights as have been
duly waived.

          (g) No Material Adverse Change. Except as otherwise disclosed in the
General Disclosure Package, subsequent to the respective dates as of which
information is given in the General Disclosure Package: (i) there has been no
material adverse change, or any development that could reasonably be expected to
result in a material adverse change, in the condition, financial or otherwise,
or in the earnings, business or operations, whether or not arising from
transactions in the ordinary course of business, of the Company (any such change
is called a “Material Adverse Change”), except that the Company’s cash on hand
has declined to approximately $2.8 million as of December 31, 2012; (ii) the
Company has not incurred any material liability or obligation, indirect, direct
or contingent, not in the ordinary course of business nor entered into any
material transaction or agreement not in the ordinary course of business; and
(iii) there has been no dividend or distribution of any kind declared, paid or
made by the Company on any class of capital stock or repurchase or redemption by
the Company of any class of capital stock.

          (h) Independent Accountants. CohnReznick LLP, who have expressed their
opinion with respect to the financial statements (which term as used in this
Agreement includes the related notes thereto) for the years ended June 30, 2012,
2011 and 2010 and related supporting schedules, each filed with the Commission
as a part of the Registration Statement and incorporated by reference into the
Base Prospectus, the Prospectus and General Disclosure Package are an
independent registered public accounting firm with respect to the Company within
the applicable rules and regulations adopted by the Commission and the Public
Company Accounting Oversight Board (the “PCAOB”) and as required by the 1933
Act.

          (i) Preparation of the Financial Statements. The financial statements
filed with the Commission as a part of the Registration Statement and included
in the Base Prospectus, the General Disclosure Package and the Prospectus
present fairly in all material respects the financial position of the Company as
of and at the dates indicated and the results of its operations and cash flows
for the periods specified. The supporting schedules included in the Registration
Statement, taken together with such financial statements, present fairly in all
material respects the information required to be stated therein. Such financial
statements and supporting schedules have been prepared in conformity with
generally accepted accounting principles as applied in the United States applied
on a consistent basis throughout the periods involved (except (i) as may be
otherwise indicated in such financial statements or the notes thereto or (ii) in
the case of unaudited interim statements, to the extent they may exclude
footnotes or may be condensed or summary statements). No other financial
statements or supporting schedules are required to be included in the
Registration Statement or the Prospectus. The financial data set forth or
incorporated by reference in the Registration Statement and the Prospectus
fairly present the information set forth therein on a basis consistent with that
of the audited financial statements contained in the Registration Statement and
the Prospectus. To the Company’s knowledge, no person who has been suspended or
barred from being associated with a registered public accounting firm, or who
has failed to comply with any sanction pursuant to Rule 5300 promulgated by the
PCAOB, has participated in or otherwise aided the preparation of, or audited,
the financial statements, supporting schedules or other financial data filed
with the Commission as a part of the Registration Statement and included in the
Prospectus. The interactive data in eXtensible Business Reporting Language
incorporated by reference into the Registration Statement, General Disclosure
Package and the Prospectus has been prepared in all

4

--------------------------------------------------------------------------------



material respects in accordance with the Commission’s rules and guidelines
applicable thereto (the “XBRL Data”).

          (j) Company’s Accounting System. The Company makes and keeps accurate
books and records and maintains a system of internal accounting controls
sufficient to provide reasonable assurance that (i) transactions are executed in
accordance with management’s general or specific authorization; (ii)
transactions are recorded as necessary to permit preparation of financial
statements in conformity with generally accepted accounting principles as
applied in the United States and to maintain accountability for assets; (iii)
access to assets is permitted only in accordance with management’s general or
specific authorization; (iv) the recorded accountability for assets is compared
with existing assets at reasonable intervals and appropriate action is taken
with respect to any differences; and (v) the XBRL Data is prepared in all
material respects in accordance with the Commission’s rules and guidelines
applicable thereto. Except as disclosed in the General Disclosure Package, the
Company is not aware of any material weakness in the Company’s internal control
over financial reporting (whether or not remediated) as of June 30, 2012 and as
of the date hereof, and since June 30, 2012, there has been no change in the
Company’s internal control over financial reporting that has materially
affected, or is reasonably likely to materially affect, the Company’s internal
control over financial reporting.

          (k) Incorporation and Good Standing of the Company. The Company has
been duly incorporated and is validly existing as a corporation in good standing
under the laws of its jurisdiction of incorporation and has the power and
authority to own, lease and operate its properties and to conduct its business
as described in the General Disclosure Package and the Prospectus and to enter
into and perform its obligations under this Agreement. The Company is not
qualified as a foreign corporation to transact business in any jurisdiction
outside of its jurisdiction of incorporation, and such qualification is not
required, whether by reason of the ownership or leasing of property or the
conduct of business, except where the failure to be so qualified would not
reasonably be expected to result in a Material Adverse Change. The Company has
no subsidiaries and does not own or control, directly or indirectly, any
corporation, association or other entity.

          (l) Capitalization and Other Capital Stock Matters. The authorized,
issued and outstanding capital stock of the Company is as set forth in the
Prospectus and the General Disclosure Package as of the dates referred to
therein (other than for subsequent issuances, if any, pursuant to employee
benefit plans described in the General Disclosure Package or changes in the
number of outstanding shares of common stock of the Company due to the issuance
of shares of common stock upon the exercise or conversion of securities
exercisable for, or convertible into, Common Stock, or as a result of the
issuance of the Shares). The Shares conform in all material respects to the
description thereof contained in the General Disclosure Package. All of the
issued and outstanding shares have been duly authorized and validly issued, are
fully paid and nonassessable and have been issued in compliance with federal and
state securities laws. None of the issued and outstanding shares was issued in
violation of any preemptive rights, rights of first refusal or other similar
rights to subscribe for or purchase securities of the Company. There are no
authorized or outstanding options, warrants, preemptive rights, rights of first
refusal or other rights to purchase, or equity or debt securities convertible
into or exchangeable or exercisable for, any capital stock of the Company other
than those described in the Prospectus and the General Disclosure Package. The
description of the Company’s stock option, stock bonus and other stock plans or
arrangements, and the options or other rights granted thereunder, set forth in
the Prospectus and the General Disclosure Package accurately and fairly presents
the information required to be shown with respect to such plans, arrangements,
options and rights. All grants of options to acquire Shares (each, a “Company
Stock Option”) were validly issued and approved by the Board of Directors of the
Company, a committee thereof or an individual with authority duly delegated by
the Board of Directors of the Company or a committee thereof. Grants of Company
Stock Options were (i) made in material compliance with all applicable laws and
(ii) as a whole, made in material compliance with the terms of

5

--------------------------------------------------------------------------------



the plans under which such Company Stock Options were issued. There is no and
has been no policy or practice of the Company in connection with the granting of
Company Stock Options that violates any applicable law. Except as described in
the General Disclosure Package and the Prospectus, the Company has not sold or
issued any Shares during the six-month period preceding the date of the
Prospectus, including any sales pursuant to Rule 144A under, or Regulations D or
S of, the 1933 Act other than Shares issued pursuant to employee benefit plans,
qualified stock options plans or other employee compensation plans or pursuant
to outstanding options, rights or warrants.

          (m) Stock Exchange Listing. The Shares are registered pursuant to
Section 12(b) of the 1934 Act and are listed on the NYSE MKT under the trading
symbol “IBIO,” and the Company has taken no action designed to, or likely to
have the effect of, terminating the registration of the Shares under the 1934
Act or delisting the Shares from the NYSE MKT, nor has the Company received any
notification that the Commission or the NYSE MKT is contemplating terminating
such registration or listing, except for such notifications described in the
General Disclosure Package and the Prospectus. The Company has filed an
additional listing application for the Shares on NYSE MKT.

          (n) Non-Contravention of Existing Instruments; No Further
Authorizations or Approvals Required. The Company is not (i) in violation of its
charter or by-laws, or (ii) in default (or, with the giving of notice or lapse
of time, would be in default) (“Default”) under any indenture, mortgage, loan or
credit agreement, note, contract, franchise, lease or other instrument to which
the Company is a party or by which it may be bound (including, without
limitation, any credit agreement, indenture, pledge agreement, security
agreement or other instrument or agreement evidencing, guaranteeing, securing or
relating to indebtedness of the Company), or to which any of the property or
assets of the Company is subject (each, an “Existing Instrument”), except for
such Defaults as would not reasonably be expected to, individually or in the
aggregate, result in a Material Adverse Change. The Company’s execution,
delivery and performance of this Agreement, consummation of the transactions
contemplated hereby and by the General Disclosure Package and the issuance and
sale of the Shares (i) have been duly authorized by all necessary corporate
action and will not result in any violation of the provisions of the charter or
by-laws of the Company, (ii) will not conflict with or constitute a breach of,
or Default under, or result in the creation or imposition of any lien, charge or
encumbrance upon any property or assets of the Company pursuant to, or require
the consent of any other party to, any Existing Instrument, except for consents
that have been validly obtained and except for such breaches, Defaults or
results, or failure to obtain such consent, as would not reasonably be expected,
individually or in the aggregate, to result in a Material Adverse Change, and
(iii) will not result in any violation of any law, administrative regulation or
administrative or court decree applicable to the Company, except for such
violations as would not reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Change. No consent, approval,
authorization or other order of, or registration or filing with, any court or
other governmental or regulatory authority or agency, is required for the
Company’s execution, delivery and performance of this Agreement and consummation
of the transactions contemplated hereby and by the General Disclosure Package,
except such as have been obtained or made or will be made by the Company under
the 1933 Act or the 1934 Act, or that may be required by the Financial Industry
Regulatory Authority (“FINRA”).

          (o) No Material Actions or Proceedings. Except as disclosed in the
General Disclosure Package and the Prospectus, there are no legal or
governmental actions, suits or proceedings pending or, to the best of the
Company’s knowledge, threatened (i) against or affecting the Company, (ii) which
have as the subject thereof any officer or director of, or property owned or
leased by, the Company or (iii) relating to environmental or discrimination
matters, where in any such case (A) such action, suit or proceeding (including
without limitation, any such action, suit or proceeding for which, to the
Company’s knowledge, there is a substantial likelihood that it will be
determined adversely to the Company or such officer or director), if so
determined adversely, would reasonably be expected to result in a Material

6

--------------------------------------------------------------------------------



Adverse Change or adversely affect the consummation of the transactions
contemplated by this Agreement or (B) any such action, suit or proceeding is or
would be material in the context of the sale of Shares. There are no current or
pending legal, governmental or regulatory investigations of which the Company is
aware, actions, suits or proceedings that are required under the 1933 Act to be
described in the Prospectus that are not so described. No material labor dispute
with the employees of the Company exists or, to the Company’s knowledge, is
threatened or imminent.

          (p) Intellectual Property Rights. The Company owns or possesses the
right to use all patents, trademarks, trademark registrations, service marks,
service mark registrations, trade names, copyrights, licenses, inventions,
software, databases, know-how, Internet domain names, trade secrets and other
unpatented and/or unpatentable proprietary or confidential information, systems
or procedures, and other intellectual property (collectively, “Intellectual
Property”) necessary to carry on its business as currently conducted, and as
proposed to be conducted and described in the General Disclosure Package and the
Prospectus, and the Company has not received written notice of any challenge,
which is to their knowledge still pending, by any other person to the rights of
the Company with respect to the foregoing except for those described in the
General Disclosure Package and the Prospectus or those that would not reasonably
be expected to result in a Material Adverse Change. The Intellectual Property
licenses described in the General Disclosure Package and the Prospectus are
valid, binding upon, and enforceable by or against the Company and, to the
Company’s knowledge, the other parties thereto, in accordance with their terms,
except (i) as limited by laws of general application relating to bankruptcy,
insolvency and the relief of debtors, and (ii) as limited by rules of law
governing specific performance, injunctive relief or other equitable remedies
and by general principles of equity. The Company has not received any written
notice of any asserted or threatened claim of breach, and the Company has
complied in all material respects with, and is not in breach of any Intellectual
Property license, and the Company has no knowledge of any breach or anticipated
breach by any other person to any Intellectual Property license, except for such
claims or breaches as would not reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Change. Except as described in the
General Disclosure Package and the Prospectus, the Company’s business as now
conducted and as proposed to be conducted does not and will not infringe or
conflict with any patents, trademarks, service marks, trade names, copyrights,
trade secrets, licenses or other Intellectual Property or franchise right of any
person. No written claim and to the Company’s knowledge, no oral written claim
has been made against the Company alleging the infringement by the Company of
any patent, trademark, service mark, trade name, copyright, trade secret,
license in or other intellectual property right or franchise right of any
person, except for those that would not reasonably be expected to result in a
Material Adverse Change. The Company has taken all reasonable steps to protect,
maintain and safeguard its rights in all Intellectual Property, including the
execution of appropriate nondisclosure and confidentiality agreements to protect
its trade secrets. The consummation of the transactions contemplated by this
Agreement will not result in the loss or impairment of or payment of any
additional amounts with respect to, nor require the consent of any other person
in respect of, the Company’s right to own, use, or hold for use any of the
Intellectual Property as owned, used or held for use in the conduct of its
business as currently conducted. The Company has at all times complied in all
material respects with all applicable laws relating to privacy, data protection,
and the collection and use of personal information collected, used, or held for
use by the Company in the conduct of its business. No claims have been asserted
or threatened against the Company alleging a violation of any person’s privacy
or personal information or data rights and the consummation of the transactions
contemplated hereby will not breach or otherwise cause any violation of any law
related to privacy, data protection, or the collection and use of personal
information collected, used, or held for use by the Company in the conduct of
its business. The Company takes reasonable measures to ensure that such
information is protected against unauthorized access, use, modification, or
other misuse.

          (q) All Necessary Permits, etc. The Company has made all filings,
applications, declarations and submissions required by, and owns or possesses
all approvals, licenses, certificates, clearances, consents, exemptions, marks,
notifications, orders, authorizations and permits issued by the appropriate

7

--------------------------------------------------------------------------------



local, state, federal or foreign regulatory agencies or bodies, including,
without limitation, the Food and Drug Administration (the “FDA”) and any agency
of any foreign government and any other foreign regulatory authority exercising
authority comparable to that of the FDA (including any non-governmental entity
whose approval or authorization is required under foreign law comparable to that
administered by the FDA), which are required for the ownership of its properties
or the conduct of its current business as described in the General Disclosure
Package and the Prospectus (collectively, the “Governmental Permits”) and is in
compliance with the terms and conditions of all such Governmental Permits,
except where any failures to make, own or possess or be in compliance with such
Government Permits would not, individually or in the aggregate, reasonably be
expected to result in a Material Adverse Change. All such Governmental Permits
are valid and in full force and effect. Except as set forth in the General
Disclosure Package, the Company has not received any written notice of any
revocation, modification or cancellation of, any such Governmental Permit,
which, individually or in the aggregate, if the subject of an unfavorable
decision, ruling or finding, would reasonably be expected to result in a
Material Adverse Change.

          (r) Clinical Matters. (i) The studies, tests and preclinical and
clinical trials conducted by or on behalf of the Company that are described in
the General Disclosure Package or the Prospectus were and, if still pending, are
being, conducted in all material respects in accordance with experimental
protocols, procedures and controls pursuant to, where applicable, accepted
medical and scientific standards; and the drug substances used in the clinical
trials have been manufactured in all material respects under applicable current
Good Manufacturing Practice requirements, except as would not, individually or
in the aggregate, reasonably be expected to result in a Material Adverse Change;
and (ii) the descriptions of the results of the studies, tests and preclinical
and clinical trials that are described in the General Disclosure Package and the
Prospectus are accurate and complete in all material respects. The Company has
not received any written notices or correspondence from the FDA or any foreign,
state or local governmental body exercising comparable authority requiring the
termination or suspension of any studies, tests or preclinical or clinical
trials conducted by or on behalf of the Company.

          (s) Title to Properties. Except as set forth in the General Disclosure
Package, the Company has good and marketable title to all of the real property
and good and valid title to all personal property and other assets reflected as
owned in the financial statements referred to in Section 1(i) above (or
elsewhere in the General Disclosure Package) (excluding patents and patent
applications covered in Section 1(p) above), in each case free and clear of any
security interests, mortgages, liens, encumbrances, equities, adverse claims and
other defects, except such as do not materially and adversely affect the value
of such property and do not materially interfere with the use made or proposed
to be made of such property by the Company. To the Company’s knowledge, the real
property, improvements, equipment and personal property held under lease by the
Company are held under valid and enforceable leases, with such exceptions as are
not material and do not materially interfere with the use made or proposed to be
made of such real property, improvements, equipment or personal property by the
Company.

          (t) Tax Law Compliance. The Company has filed all necessary federal,
state and foreign income and franchise tax returns or has properly requested
extensions thereof and has paid all material taxes required to be paid by the
Company and, if due and payable, any related or similar assessment, fine or
penalty levied against the Company except as may be being contested in good
faith and by appropriate proceedings or as disclosed in the General Disclosure
Package. The Company has made adequate charges, accruals and reserves in the
applicable financial statements referred to in Section 1(i) above to the extent
required by generally accepted accounting principles in the U.S. in respect of
all federal, state and foreign income and franchise taxes for all periods as to
which the tax liability of the Company has not been finally determined.

8

--------------------------------------------------------------------------------



          (u) Company Not an “Investment Company”. The Company is not, and at no
time during which a prospectus is required by the Act to be delivered (whether
physically or through compliance with Rule 172 under the Act or any similar
rule) in connection with any sale of Shares will be, and, after giving effect to
the offering and sale of any Shares, will not be, an “investment company” or an
entity “controlled” by an “investment company,” as such terms are defined in the
Investment Company Act of 1940, as amended (the “Investment Company Act”).

          (v) Insurance. The Company maintains insurance covering its
properties, operations, personnel and business as the Company reasonably deems
adequate; such insurance insures against such losses and risks to an extent
which is adequate in accordance with customary industry practice to protect the
Company and its business; all such insurance is fully in force on the date
hereof and will be fully in force at the time of purchase of Shares and each
additional time of purchase of Shares, if any; the Company has no reason to
believe that it will not be able to renew any such insurance as and when such
insurance expires.

          (w) No Price Stabilization or Manipulation; Compliance with Regulation
M. The Company has not taken, directly or indirectly, any action designed to or
that might be reasonably expected to cause or result in stabilization or
manipulation of the price of the Shares or any other “reference security” (as
defined in Rule 100 of Regulation M under the 1934 Act (“Regulation M”)) whether
to facilitate the sale or resale of the Shares or otherwise, and has taken no
action which would directly or indirectly violate Regulation M.

          (x) Related Party Transactions. There are no business relationships or
related-party transactions involving the Company or any other person required to
be described in the Registration Statement or the Prospectus which have not been
described as required.

          (y) S-3 Eligibility. At the time the Registration Statement was
originally declared effective and as of the date hereof, the Company met the
then applicable requirements for use of Form S-3 under the 1933 Act. The Company
is eligible to offer and sell securities under the Registration Statement
(including the offer and sale of the Shares).

          (z) 1934 Act Compliance. The documents incorporated or deemed to be
incorporated by reference in the Prospectus, at the time they were or hereafter
are filed with the Commission, complied and will comply in all material respects
with the requirements of the 1934 Act, and, when read together with the other
information in the Prospectus and the General Disclosure Package, at the time
the Registration Statement and any amendments thereto become effective and at
the Settlement Date, as the case may be, will not contain an untrue statement of
a material fact or omit to state a material fact required to be stated therein
or necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading.

          (aa) FINRA Matters. All of the information provided to the Agent or to
counsel for the Agent by the Company, its officers and directors and, to the
Company’s knowledge, the holders of any securities (debt or equity) or options
to acquire any securities of the Company in connection with letters, filings or
other supplemental information provided pursuant to FINRA Rule 5110 or the
National Association of Securities Dealers Inc. (the “NASD”) Conduct Rule 2710
or 2720 is true, complete and correct. Neither the Company nor, to the knowledge
of the Company, any of its affiliates (within the meaning of the NASD Conduct
Rule 2720(f)(1)) directly or indirectly controls, is controlled by, or is under
common control with, or is an associated person (within the meaning of Article
I, Section 1(ee) of the By-laws of FINRA) of, any member firm of FINRA.

9

--------------------------------------------------------------------------------



          (bb) Statistical and Market-Related Data. The statistical, demographic
and market-related data included in the Registration Statement and the
Prospectus and General Disclosure Package are based on or derived from sources
that the Company believes to be reliable and accurate or represent the Company’s
good faith estimates that are made on the basis of data derived from such
sources.

          (cc) No Unlawful Contributions or Other Payments. Except as set forth
in the General Disclosure Package and the Prospectus (which exception shall not
be construed as an admission of any such contribution or payment), the Company,
and, to the Company’s knowledge, any employee or agent of the Company, have not
made any contribution or other payment to any official of, or candidate for, any
federal, state or foreign office in violation of any law or of the character
required to be disclosed in the Registration Statement and the Prospectus.

          (dd) Disclosure Controls and Procedures; Deficiencies in or Changes to
Internal Control Over Financial Reporting. The Company has established and
maintains disclosure controls and procedures (as defined in 1934 Act Rules
13a-15(e) and 15d-15(e)), which (i) are designed to ensure that material
information relating to the Company is made known to the Company’s principal
executive officer and its principal financial officer by others within the
Company, particularly during the periods in which the periodic reports required
under the 1934 Act are being prepared; (ii) have been evaluated by management of
the Company for effectiveness as of the end of the Company’s most recent fiscal
quarter; and (iii) the Company’s principal executive officer and principal
financial officer concluded to be effective at the reasonable assurance level.
Based on the most recent evaluation of its internal control over financial
reporting, the Company is not aware of (i) any significant deficiencies or
material weaknesses in the design or operation of internal control over
financial reporting which are reasonably likely to adversely affect the
Company’s ability to record, process, summarize and report financial information
or (ii) any fraud, whether or not material, that involves management or other
employees who have a significant role in the Company’s internal control over
financial reporting. The Company is not aware of any change in its internal
control over financial reporting that has occurred during its most recent fiscal
quarter that has materially affected, or is reasonably likely to materially
affect, the Company’s internal control over financial reporting.

          (ee) Compliance with Environmental Laws. Except as would not,
reasonably be expected to, individually or in the aggregate, result in a
Material Adverse Change, (i) the Company is not in violation of any federal,
state, local or foreign statute, law, rule, regulation, ordinance, code, policy
or rule of common law or any judicial or administrative interpretation thereof,
including any judicial or administrative order, consent, decree or judgment,
relating to pollution or protection of human health, the environment (including,
without limitation, ambient air, surface water, groundwater, land surface or
subsurface strata) or wildlife, including, without limitation, laws and
regulations relating to the release or threatened release of chemicals,
pollutants, contaminants, wastes, toxic substances, hazardous substances,
petroleum or petroleum products (collectively, “Hazardous Materials”) or to the
manufacture, processing, distribution, use, treatment, storage, disposal,
transport or handling of Hazardous Materials (collectively, “Environmental
Laws”), (ii) the Company has all permits, authorizations and approvals required
under any applicable Environmental Laws and is in compliance with their
requirements, (iii) there are no pending or, to the Company’s knowledge
threatened administrative, regulatory or judicial actions, suits, demands,
demand letters, claims, liens, notices of noncompliance or violation,
investigation or proceedings relating to any Environmental Law against the
Company, and (iv) there are no events or circumstances that might reasonably be
expected to form the basis of an order for clean-up or remediation, or an
action, suit or proceeding by any private party or governmental body or agency,
against or affecting the Company relating to Hazardous Materials or any
Environmental Laws.

          (ff) ERISA Compliance. The Company and any “employee benefit plan” (as
defined under the Employee Retirement Income Security Act of 1974, as amended,
and the regulations and published

10

--------------------------------------------------------------------------------



interpretations thereunder (collectively, “ERISA”)) established or maintained by
the Company or its “ERISA Affiliates” (as defined below) are in compliance in
all material respects with ERISA. “ERISA Affiliate” means, with respect to the
Company, any member of any group of organizations described in Sections
414(b),(c),(m) or (o) of the Internal Revenue Code of 1986, as amended, and the
regulations and published interpretations thereunder (the “Code”) of which the
Company is a member. No “reportable event” (as defined under ERISA) has occurred
or is reasonably expected to occur with respect to any “employee benefit plan”
established or maintained by the Company or any of its ERISA Affiliates. No
“employee benefit plan” established or maintained by the Company or any of its
ERISA Affiliates, if such “employee benefit plan” were terminated, would have
any “amount of unfunded benefit liabilities” (as defined under ERISA). Neither
the Company nor any of its ERISA Affiliates has incurred or reasonably expects
to incur any liability under (i) Title IV of ERISA with respect to termination
of, or withdrawal from, any “employee benefit plan” or (ii) Sections 412, 4971,
4975 or 4980B of the Code. Each “employee benefit plan” established or
maintained by the Company or any of its ERISA Affiliates that is intended to be
qualified under Section 401(a) of the Code is so qualified and nothing has
occurred, whether by action or failure to act, which would reasonably be
expected to result in the loss of such qualification.

          (gg) Sarbanes-Oxley. Except as otherwise disclosed in the General
Disclosure Package, there is and has been no failure on the part of the Company,
or, to the knowledge of the Company, any of the Company’s directors or officers,
in their capacities as such, to comply with any applicable provisions of the
Sarbanes-Oxley Act of 2002 (the “Sarbanes-Oxley Act”) and the rules and
regulations promulgated thereunder. Each of the principal executive officer and
the principal financial officer of the Company (or each former principal
executive officer of the Company and each former principal financial officer of
the Company as applicable) has made all certifications required by Sections 302
and 906 of the Sarbanes-Oxley Act with respect to all reports, schedules, forms,
statements and other documents required to be filed by it or furnished by it to
the Commission. For purposes of the preceding sentence, “principal executive
officer” and “principal financial officer” shall have the meanings given to such
terms in the Sarbanes-Oxley Act.

          (hh) Brokers. Except as contemplated by this Agreement, there is no
broker, finder or other party that is entitled to receive from the Company any
brokerage or finder’s fee or other fee or commission as a result of any
transactions contemplated by this Agreement.

          (ii) Underwriter Agreements. As of the date hereof, the Company is not
a party to any agreement with an agent or underwriter for any other
“at-the-market” or continuous equity transaction.

          (jj) No Outstanding Loans or Other Extensions of Credit. Since the
adoption of Section 13(k) of the 1934 Act, the Company has not extended or
maintained credit, arranged for the extension of credit, or renewed any
extension of credit, in the form of a personal loan, to or for any director or
executive officer (or equivalent thereof) of the Company except for such
extensions of credit as are permitted by Section 13(k) of the 1934 Act.

          (kk) Compliance with Laws. Except as set forth in the General
Disclosure Package and the Prospectus (which exception shall not be construed as
an admission of any such noncompliance), the Company has not been advised, and
has no reason to believe, that it is not conducting business in compliance with
all applicable laws, rules and regulations of the jurisdictions in which it is
conducting business, except where failure to be so in compliance would not
result in a Material Adverse Change. Except as set forth in the General
Disclosure Package and the Prospectus, the Company has not received any notice
of adverse finding, warning letter, untitled letter or other correspondence or
notice from any other governmental authority alleging or asserting noncompliance
with any laws applicable to the

11

--------------------------------------------------------------------------------



Company, except for such noncompliance the correction of which would not result
in a Material Adverse Change.

          (ll) Foreign Corrupt Practices Act. Except as set forth in the General
Disclosure Package and the Prospectus (which exception shall not be construed as
an admission of any such contribution or payment), neither the Company, nor, to
the Company’s knowledge, any director, officer, agent, employee, affiliate or
other person acting on behalf of the Company is aware of or has taken any
action, directly or indirectly, that has resulted or would result in a violation
of the Foreign Corrupt Practices Act of 1977, as amended, and the rules and
regulations thereunder (the “FCPA”), including, without limitation, making use
of the mails or any means or instrumentality of interstate commerce corruptly in
furtherance of an offer, payment, promise to pay or authorization of the payment
of any money, or other property, gift, promise to give, or authorization of the
giving of anything of value to any “foreign official” (as such term is defined
in the FCPA) or any foreign political party or official thereof or any candidate
for foreign political office, in contravention of the FCPA; and the Company,
and, to the Company’s knowledge, the Company’s affiliates have conducted their
respective businesses in compliance with the FCPA and have instituted and
maintain policies and procedures designed to ensure, and which are reasonably
expected to continue to ensure, continued compliance therewith.

          (mm) Money Laundering Laws. The operations of the Company are and have
been conducted at all times in compliance with applicable financial
recordkeeping and reporting requirements of the Currency and Foreign
Transactions Reporting Act of 1970, as amended, the money laundering statutes of
all jurisdictions, the rules and regulations thereunder and any related or
similar rules, regulations or guidelines, issued, administered or enforced by
any governmental agency; and no action, suit or proceeding by or before any
court or governmental agency, authority or body or any arbitrator or
non-governmental authority involving the Company with respect thereto is pending
or, to the Company’s knowledge, threatened.

          (nn) OFAC. Neither the Company nor, to the knowledge of the Company,
any director, officer, employee, representative, agent or affiliate of the
Company is currently subject to any U.S. sanctions administered by the Office of
Foreign Assets Control of the U.S. Treasury Department (“OFAC”); and the Company
will not directly or indirectly use the proceeds of the offering of the Shares
contemplated hereby, or lend, contribute or otherwise make available such
proceeds to any person or entity for the purpose of financing the activities of
any person currently subject to any U.S. sanctions administered by OFAC.

          (oo) Forward-looking statements. Each “forward-looking statement”
(within the meaning of Section 27A of the Act or Section 21E of the Exchange
Act) contained or incorporated by reference in the Registration Statement, the
General Disclosure Package or the Prospectus has been made or reaffirmed with a
reasonable basis and in good faith.

          Any certificate signed by any officer of the Company and delivered to
the Agent or to counsel for the Agent shall be deemed a representation and
warranty by the Company to the Agent as to the matters covered thereby.

          The Company acknowledges that the Agent and, for purposes of the
opinions to be delivered pursuant to Section 6 hereof, counsel to the Company,
will rely upon the accuracy and truthfulness of the foregoing representations
and hereby consents to such reliance.

12

--------------------------------------------------------------------------------



          Section 2. Sale and Delivery of Shares.

          (a) Subject to the terms and conditions set forth herein, the Company
agrees to issue and sell exclusively through the Agent acting as sales agent or
directly to the Agent acting as principal from time to time, and the Agent
agrees to use its commercially reasonable efforts to sell as sales agent for the
Company, the Shares. Sales of the Shares, if any, through the Agent acting as
sales agent or directly to the Agent acting as principal will be made only by
methods deemed to be an “at the market offering” as defined in Rule 415 under
the 1933 Act or as otherwise agreed to by the Agent and the Company, including
by means of ordinary brokers’ transactions on the NYSE MKT, or otherwise at
market prices prevailing at the time of sale or at prices related to prevailing
market prices or at negotiated prices or, with the Company’s prior written
approval, in privately negotiated transactions. Nothing contained herein shall
be deemed to restrict the Company from undertaking a simultaneous offering of
its securities, provided the Agent is given notice, if applicable, pursuant to
Section 3(p).

          (b) The Shares are to be sold on a daily basis or otherwise as shall
be agreed to by the Company and the Agent on that trading day (other than a day
on which the NYSE MKT is scheduled to close prior to its regular weekday closing
time, each, a “Trading Day”), provided that the Company has satisfied its
obligations under Section 6 of this Agreement and that the Company has
instructed the Agent to make such sales (the “Purchase Date”); provided further
that so long as the Company’s Common Stock is not an “actively-traded security”
within the meaning of Rule 101(c)(1) of Regulation M or if deemed necessary, in
the Agent’s reasonable discretion, in connection with the Agent’s initiation of
research reports about the Company, the Agent may, in its reasonable discretion,
by reasonable notice to the Company, delay the Purchase Date in respect of all
or any portion of the Shares deliverable pursuant to any Terms Agreement to such
date as it determines is reasonably necessary to ensure compliance with
Regulation M and any other applicable legal or regulatory requirements. On any
Trading Day, the Company may instruct the Agent by telephone (confirmed promptly
by telecopy or email, which confirmation will be promptly acknowledged by the
Agent), and Agent shall follow such instruction, as to the maximum number of
Shares to be sold by the Agent on such day (in any event not in excess of the
number available for issuance under the Prospectus and the currently effective
Registration Statement) and the minimum price per Share at which such Shares may
be sold, which may be determined using a formula, calculation or other
methodology (including an average daily volume or weighted average price).
Subject to the terms and conditions hereof, the Agent shall use its commercially
reasonable efforts to sell as sales agent all of the Shares so designated by the
Company. The Company and the Agent each acknowledge and agree that (A) there can
be no assurance that the Agent will be successful in selling the Shares, (B) the
Agent will incur no liability or obligation to the Company or any other person
or entity if they do not sell Shares for any reason other than a failure by the
Agent to use its commercially reasonable efforts consistent with its normal
trading and sales practices and applicable law and regulations to sell such
Shares as required by this Agreement, and (C) the Agent shall be under no
obligation to purchase Shares on a principal basis except as otherwise
specifically agreed by each of the Agent and the Company pursuant to a Terms
Agreement. In the event of a conflict between the terms of this Agreement and
the terms of a Terms Agreement, the terms of such Terms Agreement will control.

          (c) Notwithstanding the foregoing, the Company shall not authorize the
issuance and sale of, and the Agent as sales agent shall not be obligated to use
its commercially reasonable efforts to sell, any Shares (i) at a price lower
than the minimum price therefor authorized from time to time, or (ii) in a
number in excess of the number of Shares authorized from time to time to be
issued and sold under this Agreement, in each case, by the Company’s board of
directors, or a duly authorized committee thereof, and notified to the Agent in
writing. In addition, the Company may, upon notice to the Agent, suspend the
offering of the Shares or the Agent may, upon reasonable notice to the Company,
suspend the offering of the Shares with respect to which the Agent is acting as
sales agent for any reason and at any time; provided, however, that such
suspension shall not affect or impair the parties’ respective obligations with

13

--------------------------------------------------------------------------------



respect to the Shares sold hereunder prior to the giving of such notice. Any
notice given pursuant to the preceding sentence may be given by telephone
(confirmed promptly by telecopy or email, which confirmation will be promptly
acknowledged). The Company may, upon notice to the Agent by telephone (confirmed
promptly by telecopy or email, which confirmation will be promptly acknowledged
by the Agent), seek to terminate or amend a Company instruction to the extent
not completed at the time of notice, and the Agent will use good faith efforts
to implement such termination or amendment, but shall not be obligated to take
any action that in its discretion it deems would disrupt a sale in progress but
not yet confirmed.

          (d) The gross sales price of any Shares sold pursuant to this
Agreement by the Agent acting as sales agent of the Company shall be the market
price prevailing at the time of sale for shares of the Company’s Common Stock
sold by the Agent on the NYSE MKT, or otherwise at market prices prevailing at
the time of sale or at prices related to prevailing market prices or at
negotiated prices or, with the Company’s prior written approval, in privately
negotiated transactions. The compensation payable to the Agent for sales of
Shares with respect to which the Agent acts as sales agent shall be equal to
3.0% of the gross sales price of the Shares for amounts of Shares sold pursuant
to this Agreement. The Company may sell Shares to the Agent, acting as
principal, at a price agreed upon with the Agent at the relevant Applicable Time
and pursuant to a separate Terms Agreement. The remaining proceeds, after
further deduction for any transaction fees imposed by any governmental,
regulatory or self-regulatory organization in respect of such sales, shall
constitute the net proceeds to the Company for such Shares (the “Net Proceeds”).
The Agent shall notify the Company as promptly as practicable if any deduction
referenced in the preceding sentence will be required. As of the date hereof, no
such deductions are expected to be imposed.

          (e) If acting as a sales agent hereunder, the Agent shall provide
written confirmation to the Company following the close of trading on the NYSE
MKT, each day in which Shares are sold under this Agreement setting forth the
number of Shares sold on such day, the aggregate gross sales proceeds of the
Shares, the Net Proceeds to the Company and the compensation payable by the
Company to the Agent with respect to such sales.

          (f) Under no circumstances shall the aggregate offering price or
number, as the case may be, of Shares sold pursuant to this Agreement and any
Terms Agreement exceed the aggregate offering price or number, as the case may
be, of Shares of Common Stock (i) set forth in the preamble paragraph of this
Agreement, (ii) available for issuance under the Prospectus and the then
currently effective Registration Statement or (iii) authorized from time to time
to be issued and sold under this Agreement or any Terms Agreement by the
Company’s board of directors, or a duly authorized committee thereof, and
notified to the Agent in writing. In addition, under no circumstances shall any
Shares with respect to which the Agent acts as sales agent be sold at a price
lower than the minimum price therefor authorized from time to time by the
Company’s board of directors, or a duly authorized committee thereof, and
notified to the Agent in writing.

          (g) Settlement for sales of Shares pursuant to this Section 2 will
occur on the third business day that is also a Trading Day following the trade
date on which such sales are made, unless another date shall be agreed to by the
Company and the Agent (each such day, a “Settlement Date”). On each Settlement
Date, the Shares sold through the Agent for settlement on such date shall be
delivered by the Company to the Agent against payment of the Net Proceeds from
the sale of such Shares. Settlement for all Shares shall be effected by
book-entry delivery of Shares to the Agent’s account at The Depository Trust
Company against payments by the Agent of the Net Proceeds from the sale of such
Shares in immediately available funds delivered to an account designated by the
Company. If the Company shall default on its obligation to deliver Shares on any
Settlement Date, the Company shall (i) indemnify and hold the Agent harmless
against any loss, claim or damage arising from or as a result of such default by

14

--------------------------------------------------------------------------------



the Company and (ii) pay the Agent any commission to which it would otherwise be
entitled absent such default.

          (h) Notwithstanding any other provision of this Agreement, the Company
and the Agent agree that no sales of Shares shall take place, and the Company
shall not request the sale of any Shares that would be sold, and the Agent shall
not be obligated to sell, during any period in which the Company is, or could
reasonably be deemed to be, in possession of material non-public information.

          (i) At each Applicable Time, Settlement Date, Registration Statement
Amendment Date (as defined in Section 3 below) and Company Periodic Report Date
(as defined in Section 3(i) below), the Company shall be deemed to have affirmed
each representation and warranty contained in this Agreement, modified as
necessary to relate to the Registration Statement and the Prospectus as amended
to such time. Any obligation of the Agent to use its commercially reasonable
efforts to sell the Shares on behalf of the Company as sales agent shall be
subject to the continuing accuracy of the representations and warranties of the
Company herein, to the performance by the Company of its obligations hereunder
and to the continuing satisfaction of the additional conditions specified in
Section 6 of this Agreement.

          Section 3. Covenants. The Company agrees with the Agent:

          (a) During the Prospectus Delivery Period, (i) that the Company will
not file any amendment or any supplement to the Registration Statement or the
Prospectus (other than documents incorporated by reference) prior to any
Settlement Date unless a copy thereof has been submitted to the Agent a
reasonable period before the filing and the Agent has not reasonably objected
thereto (provided, the failure to object shall not relieve the Company of
liability or obligations hereunder or affect the Agent’s rights to rely on the
representations and warranties herein) and will advise the Agent, promptly after
it receives notice thereof, of the time when any such amendment to the
Registration Statement has been filed or becomes effective or any amendment or
supplement to the Prospectus has been filed and to furnish the Agent with copies
thereof, (ii) to file promptly all other material required to be filed by the
Company with the Commission pursuant to Rule 433(d) under the 1933 Act, (iii) to
file promptly all reports and any definitive proxy or information statements
required to be filed by the Company with the Commission pursuant to Section
13(a), 13(c), 14 or 15(d) of the 1934 Act, (iv) to advise the Agent, promptly
after it receives notice thereof, of the issuance by the Commission of any stop
order or of any order preventing or suspending the use of the Prospectus or
other prospectus in respect of the Shares, of the suspension of the
qualification of the Shares for offering or sale in any jurisdiction, of the
initiation or threatening of any proceeding for any such purpose, or of any
request by the Commission for the amending or supplementing of the form of the
Registration Statement or the Prospectus or for additional information, and (v)
in the event of the issuance of any such stop order or of any such order
preventing or suspending the use of the Prospectus in respect of the Shares or
suspending any such qualification, to promptly use its commercially reasonable
efforts to obtain the withdrawal of such order; and in the event of any such
issuance of a notice of objection, promptly to take such reasonable steps as may
be necessary to permit offers and sales of the Shares by the Agent, which may
include, without limitation, amending the Registration Statement or filing a new
registration statement, at the Company’s expense (references herein to the
Registration Statement shall include any such amendment or new registration
statement).

          (b) Promptly from time to time to take such action as the Agent may
reasonably request to qualify the Shares for offering and sale under the
securities laws of such jurisdictions as the Agent may reasonably request and to
comply with such laws so as to permit the continuance of sales and dealings
therein in such jurisdictions for as long as may be necessary to complete the
sale of the Shares, provided that in connection therewith the Company shall not
be required to qualify as a foreign corporation or to file a general consent to
service of process in any jurisdiction or to become subject to taxation in any
jurisdiction in which it is not otherwise subject; and to promptly advise the
Agent of the receipt by the

15

--------------------------------------------------------------------------------



Company of any notification with respect to the suspension of the qualification
of the Shares for offer or sale in any jurisdiction or the initiation or
threatening of any proceeding for such purpose.

          (c) During the Prospectus Delivery Period, the Company will make
available to the Agent, as soon as practicable after the execution of this
Agreement, and thereafter from time to time furnish to the Agent, copies of the
most recent Prospectus in such quantities and at such locations as the Agent may
reasonably request for the purposes contemplated by the 1933 Act. During the
Prospectus Delivery Period, and if at such time any event shall have occurred as
a result of which the Prospectus as then amended or supplemented would include
an untrue statement of a material fact or omit to state any material fact
necessary in order to make the statements therein, in the light of the
circumstances under which they were made when such Prospectus is delivered, not
misleading, or, if for any other reason it shall be necessary during such same
period to amend or supplement the Prospectus or to file under the 1934 Act any
document incorporated by reference in the Prospectus in order to comply with the
1933 Act or the 1934 Act, to notify the Agent and to file such document and to
prepare and furnish without charge to the Agent as many written and electronic
copies as the Agent may from time to time reasonably request of an amended
Prospectus or a supplement to the Prospectus which will correct such statement
or omission or effect such compliance.

          (d) To make generally available to its securityholders as soon as
practicable, but in any event not later than sixteen months after the effective
date of the Registration Statement (as defined in Rule 158(c) under the 1933
Act), an earnings statement of the Company (which need not be audited) complying
with Section 11(a) of the 1933 Act and the rules and regulations of the
Commission thereunder (including, at the option of the Company, Rule 158).

          (e) To pay the required Commission filing fees relating to the Shares
within the time required by Rule 456(b)(1) under the 1933 Act without regard to
the proviso therein and otherwise in accordance with Rules 456(b) and 457(r)
under the 1933 Act.

          (f) To use the Net Proceeds received by it from the sale of the Shares
pursuant to this Agreement and any Terms Agreement in the manner specified in
the General Disclosure Package.

          (g) In connection with the offering and sale of the Shares, the
Company will file with the NYSE MKT all documents and notices, and make all
certifications, required by the NYSE MKT of companies that have securities that
are listed or quoted on the NYSE MKT and will maintain such listings or
quotations.

          (h) To not take, directly or indirectly, and to cause its affiliates
to refrain from taking, any action designed to cause or result in, or that has
constituted or might reasonably be expected to constitute, under the 1934 Act or
otherwise, the stabilization or manipulation of the price of any securities of
the Company to facilitate the sale or resale of the Shares.

          (i) At each Applicable Time, each Settlement Date, each Registration
Statement Amendment Date (as defined below), each Company Periodic Report Date
(as defined below) and each date on which Shares are delivered to the Agent
pursuant to a Terms Agreement (but only if so required therein as a supplement
thereto), the Company shall be deemed to have affirmed each representation,
warranty, covenant and other agreement contained in this Agreement or any Terms
Agreement. In each Annual Report on Form 10-K or Quarterly Report on Form 10-Q
filed by the Company in respect of any quarter in which sales of Shares were
made by or through the Agent under this Agreement or any Terms Agreement (each
date on which any such document is filed, and any date on which an amendment to
any such document is filed, a “Company Periodic Report Date”), the Company shall
set forth with regard to such quarter the number of Shares sold through the
Agent under this Agreement or any Terms Agreement

16

--------------------------------------------------------------------------------



and the Net Proceeds received by the Company with respect to sales of Shares
pursuant to this Agreement or any Terms Agreement.

          (j) Upon commencement of the offering of Shares under this Agreement
and each time the Shares are delivered to the Agent as principal on a Settlement
Date pursuant to a Terms Agreement and not later than three (3) Trading Days
after each (i) date the Registration Statement or the Prospectus shall be
amended or supplemented (other than (1) in connection with the filing of a
prospectus supplement that contains solely the information set forth in Section
3(i), (2) in connection with the filing of any current reports on Form 8-K
(other than any current reports on Form 8-K which contain financial statements,
supporting schedules or other financial data, including any current report on
Form 8-K under Item 2.02 of such form that is considered “filed” under the 1934
Act) or (3) by a prospectus supplement relating to the offering of other
securities (including, without limitation, other shares of Common Stock)) (each
such date, a “Registration Statement Amendment Date”) and (ii) Company Periodic
Report Date, the Company will furnish or cause to be furnished forthwith to the
Agent a certificate dated the date of effectiveness of such amendment or the
date of filing with the Commission of such supplement or other document, as the
case may be, in a form reasonably satisfactory to the Agent to the effect that
the statements contained in the certificate referred to in Section 6(e) of this
Agreement which were last furnished to the Agent are true and correct at the
time of such amendment, supplement or filing, as the case may be, as though made
at and as of such time (except that such statements shall be deemed to relate to
the Registration Statement, the General Disclosure Package and the Prospectus as
amended and supplemented to such time) or, in lieu of such certificate, a
certificate of the same tenor as the certificate referred to in said Section
6(e), but modified as necessary to relate to the Registration Statement and the
Prospectus as amended and supplemented, or to the document incorporated by
reference into the Prospectus, to the time of delivery of such certificate. The
requirement to provide a certificate under this Section 3(j) shall be waived for
any Registration Statement Amendment Date or Company Periodic Report Date
occurring at a time at which no order for a sale is pending, which waiver shall
continue until the earlier to occur of the date the Company delivers a notice to
sell Shares hereunder (which for such calendar quarter shall be considered a
Registration Statement Amendment Date or Company Periodic Report Date, as
applicable) and the next occurring Registration Statement Amendment Date;
provided, however, that such waiver shall not apply for any date on which the
Company files its annual report on Form 10-K. Notwithstanding the foregoing, if
the Company subsequently decides to sell Shares following a Registration
Statement Amendment Date or Company Periodic Report Date when the Company relied
on such waiver and did not provide Agent with a certificate under this Section
3(j), then before the Company seeks to sell Shares or Agent accepts an order to
sell any Shares, the Company shall provide Agent with a certificate hereunder.

          (k) Upon commencement of the offering of Shares under this Agreement
and each time the Shares are delivered to the Agent as principal on a Settlement
Date pursuant to a Terms Agreement (but only if so required therein as a
supplement thereto), and not later than three (3) Trading Days after each
(i) Registration Statement Amendment Date (other than arising through the
amendment or supplement to the Registration or Prospectus via incorporation by
reference of documents therein (excluding an amendment or supplement to the
Registration or Prospectus via any current reports on Form 8-K which contain
financial statements, supporting schedules or other financial data, including
any current report on Form 8-K under Item 2.02 of such form that is considered
“filed” under the 1934 Act)) with respect to which the Company is obligated to
deliver a certificate under Section 3(j) and (ii) filing by the Company of an
Annual Report on Form 10-K, the Company will furnish or cause to be furnished to
the Agent and to counsel to the Agent the written opinion and letter of Andrew
Abramowitz, PLLC and Fish & Richardson P.C. or other counsel reasonably
satisfactory to the Agent, dated the date of effectiveness of such amendment or
the date of filing with the Commission of such supplement or other document, as
the case may be, in a form and substance reasonably satisfactory to the Agent
and its counsel, of the same tenor as the opinions and letters referred to in
Section 6(b) and Section 6(c), respectively, of this Agreement, but modified as
necessary to relate to the Registration Statement, the General Disclosure

17

--------------------------------------------------------------------------------



Package and the Prospectus as amended and supplemented, or to the document
incorporated by reference into the Prospectus, to the time of delivery of such
opinion and letter or, in lieu of such opinion and letter, counsel last
furnishing such letter to the Agent shall furnish the Agent with a letter
substantially to the effect that the Agent may rely on such last opinion and
letter to the same extent as though each were dated the date of such letter
authorizing reliance (except that statements in such last letter shall be deemed
to relate to the Registration Statement and the Prospectus as amended and
supplemented to the time of delivery of such letter authorizing reliance).

          (l) Upon commencement of the offering of Shares under this Agreement
and each time the Shares are delivered to the Agent as principal on a Settlement
Date, and promptly after each (i) Registration Statement Amendment Date (other
than arising through the amendment or supplement to the Registration or
Prospectus via incorporation by reference therein (excluding an amendment or
supplement to the Registration or Prospectus via any current reports on Form 8-K
which contain financial statements, supporting schedules or other financial
data, including any current report on Form 8-K under Item 2.02 of such form that
is considered “filed” under the 1934 Act)) with respect to which the Company is
obligated to deliver a certificate under Section 3(j) and (ii) filing by the
Company of an Annual Report on Form 10-K, the Company will cause CohnReznick
LLP, or other independent accountants reasonably satisfactory to the Agent, to
furnish to the Agent a letter, dated the date of effectiveness of such amendment
or the date of filing of such supplement or other document with the Commission,
as the case may be, in form reasonably satisfactory to the Agent and its
counsel, of the same tenor as the letter referred to in Section 6(d) hereof, but
modified as necessary to relate to the Registration Statement, the General
Disclosure Package and the Prospectus, as amended and supplemented, or to the
document incorporated by reference into the Prospectus, to the date of such
letter. As used in this paragraph, to the extent there shall be an Applicable
Time on or following the date referred to in clause (i) or (ii) above, promptly
shall be deemed to be on or prior to the next succeeding Applicable Time.

          (m) The Company consents to Further Lane (and its affiliates and
agents) trading in the Company’s Common Stock for the account of Further Lane
(and its affiliates and agents) and for the account of its clients at the same
time as sales of Shares occur pursuant to this Agreement or any Terms Agreement,
so long as such trading does not render Agent incapable of compliance with its
obligations hereunder or violate applicable law.

          (n) If, to the knowledge of the Company, all filings required by Rule
424 in connection with this offering shall not have been made or the
representations in Section 1(a) shall not be true and correct on the applicable
Settlement Date, the Company will, to the extent required by applicable law,
offer to any person who has agreed to purchase Shares from the Company as the
result of an offer to purchase solicited by the Agent the right to refuse to
purchase and pay for such Shares.

          (o) The Company will cooperate timely with any reasonable due
diligence review conducted by the Agent or its counsel from time to time in
connection with the transactions contemplated hereby or in any Terms Agreement,
including, without limitation, and upon reasonable notice providing information
and making available documents and appropriate corporate officers, during
regular business hours and at the Company’s principal offices or electronically
or telephonically, as the Agent may reasonably request.

          (p) During the period beginning on and including the fifth business
day immediately prior to the date on which the Company has instructed the Agent
to make sales of Shares under this Agreement through and including the third
business day following the final Settlement Date with respect to the Shares sold
pursuant to such instruction, the Company will not, without (i) giving the Agent
at least five business days’ prior written notice specifying the nature of the
proposed sale and the date of such proposed sale and (ii) the Agent suspending
activity under this program for such period of time as requested by the Company
or as deemed appropriate by the Agent in light of the proposed sale,

18

--------------------------------------------------------------------------------



(A) (1) offer, pledge, announce the intention to sell, sell, contract to sell,
sell any option or contract to purchase, purchase any option or contract to
sell, grant any option, right or warrant for the sale of, lend or otherwise
transfer or dispose of, directly or indirectly, any shares of Common Stock or
securities convertible into or exchangeable or exercisable for or repayable with
Common Stock, or file any registration statement under the 1933 Act with respect
to any of the foregoing (other than a shelf registration statement under Rule
415 under the 1933 Act, a registration statement on Form S-8 or post-effective
amendment to the Registration Statement) or (2) enter into any swap or other
agreement or any transaction that transfers in whole or in part, directly or
indirectly, any of the economic consequence of ownership of the Common Stock, or
any securities convertible into or exchangeable or exercisable for or repayable
with Common Stock, whether any such swap or transaction described in clause (1)
or (2) above is to be settled by delivery of Common Stock or such other
securities, in cash or otherwise; or (B) directly or indirectly repurchase,
offer to repurchase, announce its intention to repurchase, or otherwise enter
into any transaction with the economic effect of repurchasing any shares of its
Common Stock. The foregoing sentence shall not apply to (x) the Shares to be
offered and sold through the Agent pursuant to this Agreement or any Terms
Agreement, (y) the issuance of shares of Common Stock issuable upon exercise of
the Company’s currently outstanding warrants and (z) stock options, restricted
stock or other equity incentive awards approved by the board of directors of the
Company or the compensation committee thereof or the issuance of Common Stock
upon exercise thereof.

          (q) If immediately prior to the third anniversary (the “Renewal
Deadline”) of the initial effective date of the Registration Statement, any of
the Shares remain unsold, this Agreement shall automatically terminate on such
Renewal Deadline unless prior thereto the Company has filed, if it has not
already done so and is eligible to do so, an “automatic shelf registration
statement” (as defined in Rule 405 under the 1933 Act) relating to the Shares,
in a form reasonably satisfactory to the Agent, or, if the Company is not
eligible to file an automatic shelf registration statement, the Company has
filed, if it has not already done so, a new shelf registration statement
relating to the Shares, in a form reasonably satisfactory to the Agent. The
Company will use its commercially reasonable efforts to cause such registration
statement to be declared effective within 60 days after the Renewal Deadline.
Unless this Agreement is automatically terminated as provided above, the Company
will take all other action necessary or appropriate to permit the issuance and
sale of the Shares to continue as contemplated in the expired registration
statement relating to the Shares. References herein to the Registration
Statement shall include such new automatic shelf registration statement or such
new shelf registration statement, as the case may be.

          (r) The Company will give prior written notice to Agent prior to
entering into any agreement with an agent or underwriter for any other
“at-the-market” or continuous equity transaction.

          Section 4. Free Writing Prospectus.

          (a) (i) The Company represents and agrees that without the prior
consent of the Agent, it has not made and will not make any offer relating to
the Shares that would constitute a “free writing prospectus” as defined in Rule
405 under the 1933 Act; and (ii) the Agent represents and agrees that, without
the prior consent of the Company, it has not made and will not make any offer
relating to the Shares that would constitute a free writing prospectus required
to be filed with the Commission.

          (b) The Company has complied and will comply with the requirements of
Rule 433 under the 1933 Act applicable to any Issuer Free Writing Prospectus
(including any free writing prospectus identified in Section 4(a) hereof),
including timely filing with the Commission or retention where required and
legending.

19

--------------------------------------------------------------------------------



          Section 5. Payment of Expenses. The Company covenants and agrees with
the Agent that the Company will pay or cause to be paid the following: (i) the
fees, disbursements and expenses of the Company’s counsel and accountants in
connection with the registration of the Shares under the 1933 Act and all other
expenses in connection with the preparation, printing and filing of the
Registration Statement, the Base Prospectus, Prospectus Supplement, any Issuer
Free Writing Prospectus and the Prospectus and amendments and supplements
thereto and the mailing and delivering of copies thereof to the Agent; (ii) the
cost of printing or producing this Agreement or any Terms Agreement, any Blue
Sky Memoranda, closing documents (including any compilations thereof) and any
other documents in connection with the offering, purchase, sale and delivery of
the Shares; (iii) all documented expenses in connection with the qualification
of the Shares for offering and sale under state securities laws as provided in
Section 3(b) hereof, including the reasonable and documented fees and
disbursements of counsel for the Agent in connection with such qualification and
in connection with the Blue Sky Surveys; (iv) any documented filing fees
incident to, and the reasonable and documented fees and disbursements of counsel
for the Agent in connection with, any required review by FINRA of the terms of
the sale of the Shares; (v) the reasonable and documented fees and expenses of
counsel to the Agent in connection with this Agreement and the offering
contemplated hereby, in an amount not to exceed $60,000; (vi) all fees and
expenses in connection with listing or quoting the Shares on the NYSE MKT;
(vii) the cost of preparing the Shares; (vii) the costs and charges of any
transfer agent or registrar or any dividend distribution agent; and (ix) all
other costs and expenses incident to the performance of its obligations
hereunder which are not otherwise specifically provided for in this Section. It
is understood, however, that, except as provided in this Section, and Section 7
hereof, the Agent will pay all of its own costs and expenses, including the fees
of its counsel, transfer taxes on resale of any of the Shares by it, and any
advertising expenses connected with any offers it may make.

          Section 6. Conditions of the Agent’s Obligation. The obligations of
the Agent hereunder shall be subject, in its discretion, to the condition that
all representations and warranties and other statements of the Company herein or
in certificates of any officer of the Company delivered pursuant to the
provisions hereof are true and correct as of the time of the execution of this
Agreement, the date of any executed Terms Agreement and as of each Registration
Statement Amendment Date, Company Periodic Report Date, Applicable Time and
Settlement Date, to the condition that the Company shall have performed in all
material respects all of its obligations hereunder theretofore to be performed,
and the following additional conditions:

          (a) The Prospectus Supplement shall have been filed with the
Commission pursuant to Rule 424(b) under the 1933 Act on the business day
immediately following the date hereof and in accordance with Section 3(a)
hereof, any other material required to be filed by the Company pursuant to Rule
433(d) under the 1933 Act shall have been filed with the Commission within the
applicable time periods prescribed for such filings by Rule 433; no stop order
suspending the effectiveness of the Registration Statement or any part thereof
shall have been issued and no proceeding for that purpose shall have been
initiated or threatened by the Commission and no notice of objection of the
Commission to the use of the form of the Registration Statement or any
post-effective amendment thereto pursuant to Rule 401(g)(2) under the 1933 Act
shall have been received; no stop order suspending or preventing the use of the
Prospectus or any Issuer Free Writing Prospectus shall have been initiated or
threatened by the Commission; and all requests for additional information on the
part of the Commission shall have been complied with to the reasonable
satisfaction of the Agent.

          (b) On every date specified in Section 3(k) hereof and on such other
dates as reasonably requested by the Agent, Andrew Abramowitz, PLLC, counsel for
the Company, shall have furnished to the Agent a written opinion or opinions
substantially similar to the form attached as Annex III hereto and a negative
assurance letter, dated as of such date, in each case, in form and substance
reasonably satisfactory to the Agent.

20

--------------------------------------------------------------------------------



          (c) On every date specified in Section 3(k) hereof and on such other
dates as reasonably requested by the Agent, Fish & Richardson P.C., intellectual
property counsel for the Company, shall have furnished to the Agent a written
opinion or opinions substantially similar to the form attached as Annex IV
hereto, dated as of such date, in form and substance reasonably satisfactory to
the Agent.

          (d) At the dates specified in Section 3(l) hereof and on such other
dates as reasonably requested by the Agent, the independent accountants of the
Company who have certified the financial statements of the Company included or
incorporated by reference in the Registration Statement, the General Disclosure
Package and the Prospectus shall have furnished to the Agent a letter dated as
of the date of delivery thereof and addressed to the Agent in form and substance
reasonably satisfactory to the Agent and its counsel, containing statements and
information of the type ordinarily included in accountants’ “comfort letters” to
underwriters with respect to the financial statements of the Company included or
incorporated by reference in the Registration Statement, the General Disclosure
Package and the Prospectus.

          (e) (i) Upon commencement of the offering of Shares under this
Agreement and on such other dates as reasonably requested by the Agent, the
Company will furnish or cause to be furnished promptly to the Agent a
certificate of an officer in a form reasonably satisfactory to the Agent stating
the minimum price for the sale of such Shares pursuant to this Agreement and the
maximum number of Shares that may be issued and sold pursuant to this Agreement
or, alternatively, maximum gross proceeds from such sales, as authorized from
time to time by the Company’s board of directors or a duly authorized committee
thereof or, in connection with any amendment, revision or modification of such
minimum price or maximum Share number or amount, a new certificate with respect
thereto and (ii) on each date specified in Section 3(j) and on such other dates
as reasonably requested by the Agent, the Agent shall have received a
certificate of the Company executed by an executive officer of the Company, whom
shall be the Chief Executive Officer or the Chief Financial Officer, dated as of
the date thereof, certifying, after reasonable inquiry, that (A) there has been
no Material Adverse Change since the date as of which information is given in
the General Disclosure Package and the Prospectus as then amended or
supplemented (giving effect to documents incorporated by reference and filed
publicly on EDGAR), (B) the representations and warranties in Section 1 hereof
are true and correct as of such date (or as of any earlier date specified
therein), (C) no stop order suspending the effectiveness of the Registration
Statement or any Rule 462(b) Registration Statement is in effect and no
proceedings for such purpose have been instituted or are pending or, to the
Company’s knowledge, are contemplated or threatened by the Commission, (D) the
Company has complied with all of the agreements entered into in connection with
the transaction contemplated herein and satisfied all conditions on its part to
be performed or satisfied.

          (f) Since the date of the latest audited financial statements then
included or incorporated by reference in the General Disclosure Package and the
Prospectus, no Material Adverse Change shall have occurred.

          (g) The Company shall have complied with the provisions of Section
3(c) hereof with respect to the timely furnishing of prospectuses.

          (h) On such dates as reasonably requested by the Agent, the Company
shall have cooperated with and permitted Agent to conduct due diligence
sessions, in form and substance satisfactory to the Agent.

          (i) All filings with the Commission required by Rule 424 under the
1933 Act to have been filed by each Applicable Time or related Settlement Date
shall have been made within the applicable time period prescribed for such
filing by Rule 424 (without reliance on Rule 424(b)(8)).

21

--------------------------------------------------------------------------------



          (j) The Shares shall have received approval for listing or quotation
on the NYSE MKT prior to the first Settlement Date.

          (k) The fees and expenses set forth in Section 5(v) shall have been
paid by the Company.

          (l) Prior to any Settlement Date, the Company shall have furnished to
the Agent such further information, documents or certificates as the Agent may
reasonably request.

          Section 7. Indemnification.

          (a) The Company will indemnify and hold harmless the Agent, its
affiliates, directors and officers, agents and employees, members and managers,
and each person, if any, who controls the Agent within the meaning of Section 15
of the Securities Act or Section 20 of the Exchange Act, and the successors and
assigns of such persons, against any losses, claims, damages or liabilities,
joint or several, to which the Agent may become subject, under the 1933 Act or
otherwise, insofar as such losses, claims, damages or liabilities (or actions in
respect thereof) arise out of or are based upon an untrue statement or alleged
untrue statement of a material fact contained in the Registration Statement, the
Base Prospectus, the Prospectus Supplement or the Prospectus or any amendment or
supplement thereto, any Issuer Free Writing Prospectus or any “issuer
information” filed or required to be filed pursuant to Rule 433(d) under the
1933 Act, or arise out of or are based upon the omission or alleged omission to
state therein a material fact required to be stated therein or necessary to make
the statements therein not misleading, and will reimburse the Agent for any
legal or other expenses reasonably incurred by the Agent in connection with
investigating or defending any such action or claim as such expenses are
incurred; provided, however, that the Company shall not be liable in any such
case to the extent that any such loss, claim, damage or liability arises out of
or is based upon an untrue statement or alleged untrue statement or omission or
alleged omission made in the Registration Statement, the Base Prospectus, the
Prospectus Supplement or the Prospectus, or any amendment or supplement thereto,
or any Issuer Free Writing Prospectus, in reliance upon and in conformity with
written information furnished to the Company by the Agent expressly for use
therein, it being understood and agreed upon that the only such information
furnished by the Agent consists of the information in the Prospectus as
specified in Annex II hereto.

          (b) The Agent will indemnify and hold harmless the Company against any
losses, claims, damages or liabilities to which the Company may become subject,
under the 1933 Act or otherwise, insofar as such losses, claims, damages or
liabilities (or actions in respect thereof) arise out of or are based upon an
untrue statement or alleged untrue statement of a material fact contained in the
Registration Statement, the Base Prospectus, the Prospectus Supplement or the
Prospectus, or any amendment or supplement thereto, or any Issuer Free Writing
Prospectus, or arise out of or are based upon the omission or alleged omission
to state therein a material fact required to be stated therein or necessary to
make the statements therein not misleading, in each case to the extent, but only
to the extent, that such untrue statement or alleged untrue statement or
omission or alleged omission was made in the Registration Statement, the Base
Prospectus, the Prospectus Supplement or the Prospectus, or any such amendment
or supplement thereto, or any Issuer Free Writing Prospectus, in reliance upon
and in conformity with written information furnished to the Company by the Agent
expressly for use therein, it being understood and agreed upon that the only
such information furnished by the Agent consists of the information in the
Prospectus as specified in Annex II hereto; and will reimburse the Company for
any legal or other expenses reasonably incurred by the Company in connection
with investigating or defending any such action or claim as such expenses are
incurred.

          (c) Promptly after receipt by an indemnified party under subsection
(a) or (b) above of notice of the commencement of any action, such indemnified
party shall, if a claim in respect thereof is to be made against the
indemnifying party under such subsection, notify the indemnifying party in
writing of

22

--------------------------------------------------------------------------------



the commencement thereof; but the omission so to notify the indemnifying party
shall not relieve it from any liability which it may have to any indemnified
party otherwise than under such subsection except and then only to the extent
such indemnifying party is materially prejudiced thereby. In case any such
action shall be brought against any indemnified party and it shall notify the
indemnifying party of the commencement thereof, the indemnifying party shall be
entitled to participate therein and, to the extent that it shall wish, jointly
with any other indemnifying party similarly notified, to assume the defense
thereof, with counsel reasonably satisfactory to such indemnified party, and,
after notice from the indemnifying party to such indemnified party of its
election so to assume the defense thereof, the indemnifying party shall not be
liable to such indemnified party under this Section 7 for any legal expenses of
other counsel or any other expenses, in each case subsequently incurred by such
indemnified party, in connection with the defense thereof other than reasonable
costs of investigation. No indemnifying party shall, without the written consent
of the indemnified party, not to be unreasonably withheld, effect the settlement
or compromise of, or consent to the entry of any judgment with respect to, any
pending or threatened action or claim in respect of which indemnification or
contribution may be sought hereunder (whether or not the indemnified party is an
actual or potential party to such action or claim) unless such settlement,
compromise or judgment (i) includes an unconditional release of the indemnified
party from all liability arising out of such action or claim and (ii) does not
include a statement as to or an admission of fault, culpability or a failure to
act, by or on behalf of any indemnified party.

          (d) If the indemnification provided for in this Section 7 is
unavailable to hold harmless an indemnified party under subsection (a) or (b)
above in respect of any losses, claims, damages or liabilities (or actions in
respect thereof) referred to therein, then each indemnifying party shall
contribute to the amount paid or payable by such indemnified party as a result
of such losses, claims, damages or liabilities (or actions in respect thereof)
in such proportion as is appropriate to reflect the relative benefits received
by the Company on the one hand and the Agent on the other from the offering of
the Shares to which such loss, claim, damage or liability (or action in respect
thereof) relates. If, however, the allocation provided by the immediately
preceding sentence is not permitted by applicable law, then each indemnifying
party shall contribute to such amount paid or payable by such indemnified party
in such proportion as is appropriate to reflect not only such relative benefits
but also the relative fault of the Company on the one hand and the Agent on the
other in connection with the statements or omissions which resulted in such
losses, claims, damages or liabilities (or actions in respect thereof), as well
as any other relevant equitable considerations. The relative benefits received
by the Company on the one hand and the Agent on the other shall be deemed to be
in the same proportion as the total net proceeds from the offering (before
deducting expenses) received by the Company bear to the total commissions
received by the Agent. The relative fault shall be determined by reference to,
among other things, whether the untrue or alleged untrue statement of a material
fact or the omission or alleged omission to state a material fact relates to
information supplied by the Company on the one hand or the Agent on the other
and the parties’ relative intent, knowledge, access to information and
opportunity to correct or prevent such statement or omission. The Company and
the Agent agree that it would not be just and equitable if contribution pursuant
to this subsection (d) were determined by pro rata allocation or by any other
method of allocation which does not take account of the equitable considerations
referred to above in this subsection (d). The amount paid or payable by an
indemnified party as a result of the losses, claims, damages or liabilities (or
actions in respect thereof) referred to above in this subsection (d) shall be
deemed to include any legal or other expenses reasonably incurred by such
indemnified party in connection with investigating or defending any such action
or claim. Notwithstanding the provisions of this subsection (d), the Agent shall
not be required to contribute any amount in excess of the amount by which the
total compensation received by the Agent with respect to sales of the Shares
sold by it to the public exceeds the amount of any damages which the Agent has
otherwise been required to pay by reason of such untrue or alleged untrue
statement or omission or alleged omission. No person guilty of fraudulent

23

--------------------------------------------------------------------------------



misrepresentation (within the meaning of Section 11(f) of the 1933 Act) shall be
entitled to contribution from any person who was not guilty of such fraudulent
misrepresentation.

          (e) The obligations of the Company under this Section 7 shall be in
addition to any liability which the Company may otherwise have and shall extend,
upon the same terms and conditions, to the directors, officers, employees,
attorneys and agents of the Agent and to each person, if any, who controls the
Agent within the meaning of the 1933 Act or is controlled by or under common
control with the Agent and each broker dealer affiliate of the Agent; and the
obligations of the Agent under this Section 7 shall be in addition to any
liability which the Agent may otherwise have and shall extend, upon the same
terms and conditions, to each director, officer, employee, attorney and agent of
the Company and to each person, if any, who controls the Company within the
meaning of the 1933 Act.

          Section 8. Representations, Warranties and Agreements to Survive
Delivery. The respective indemnities, agreements, representations, warranties
and other statements of the Company and the Agent, as set forth in this
Agreement or made by or on behalf of them, respectively, pursuant to this
Agreement, shall remain in full force and effect, regardless of any
investigation (or any statement as to the results thereof) made by or on behalf
of the Agent or any controlling person of the Agent, or the Company, or any
officer or director or controlling person of the Company, and shall survive
delivery of and payment for the Shares.

          Section 9. No Advisory or Fiduciary Relationship. The Company
acknowledges and agrees that (i) the Agent is acting solely in the capacity of
an arm’s length contractual counterparty to the Company with respect to the
offering of Shares contemplated hereby (including in connection with determining
the terms of such offering) and (ii) the Agent has not assumed an advisory or
fiduciary responsibility in favor of the Company with respect to the offering
contemplated hereby or the process leading thereto (irrespective of whether the
Agent has advised or is currently advising the Company on other matters) or any
other obligation to the Company except the obligations expressly set forth in
this Agreement and (iii) the Company has consulted its own legal and financial
advisors to the extent it deemed appropriate. The Company agrees that it will
not claim that the Agent has rendered advisory services of any nature or
respect, or owes a fiduciary or similar duty to the Company, in connection with
such transaction or the process leading thereto.

          Section 10. Termination.

          (a) The Company shall have the right, by giving three (3) days prior
written notice as hereinafter specified, to terminate this Agreement in its sole
discretion at any time. Any such termination shall be without liability of any
party to any other party, except that (i) with respect to any pending sale
through the Agent for the Company, the obligations of the Company, including in
respect of compensation of the Agent, shall remain in full force and effect
notwithstanding such termination; and (ii) the provisions of Section 1, Section
5, Section 7 and Section 8 of this Agreement shall remain in full force and
effect notwithstanding such termination.

          (b) Subject to subsection (e) below, only with respect to the sale of
Shares to the Agent as principal pursuant to a Terms Agreement, the Agent shall
have the right, by giving written notice as hereinafter specified, to terminate
this Agreement in its sole discretion at any time. Any such termination shall be
without liability of any party to any other party except that the provisions of
Section 1, Section 5, Section 7 and Section 8 of this Agreement shall remain in
full force and effect notwithstanding such termination.

          (c) This Agreement shall remain in full force and effect until and
unless terminated pursuant to Section 10(a) or (b) above or otherwise by mutual
agreement of the parties; provided that any such

24

--------------------------------------------------------------------------------



termination by mutual agreement or pursuant to this subsection (c) shall in all
cases be deemed to provide that Section 1, Section 5, Section 7 and Section 8 of
this Agreement shall remain in full force and effect.

          (d) Any termination of this Agreement shall be effective on the date
specified in such notice of termination; provided that such termination shall
not be effective until the close of business on the date of receipt of such
notice by the Agent or the Company, as the case may be. If such termination
shall occur prior to the Settlement Date for any sale of Shares, such sale shall
settle in accordance with the provisions of Section 2(g) hereof.

          (e) In the case of any purchase by the Agent pursuant to a Terms
Agreement, the Agent may terminate this Agreement, at any time at or prior to
the Settlement Date (i) if there has been, since the time of execution of this
Agreement or since the respective dates as of which information is given in the
General Disclosure Package or the Prospectus, any Material Adverse Change, or
(ii) if there has occurred any material adverse change in the financial markets
in the United States or the international financial markets, any outbreak of
hostilities or escalation thereof or other calamity or crisis or any change or
development involving a prospective change in national or international
political, financial or economic conditions, in each case the effect of which is
such as to make it, in the judgment of the Agent, impracticable or inadvisable
to market the Shares or to enforce contracts for the sale of Shares, or (iii) if
trading in any securities of the Company has been suspended or materially
limited by the Commission or the NYSE MKT, or if trading generally on the NYSE
or Nasdaq has been suspended or materially limited, or minimum or maximum prices
for trading have been fixed, or maximum ranges for prices have been required, by
any of said exchanges or by such system or by order of the Commission, FINRA or
any other governmental authority, or (iv) a material disruption has occurred in
commercial banking or securities settlement or clearance services in the United
States, or (v) if a banking moratorium has been declared by either Federal or
New York authorities.

          (f) Subject to the additional limitations set forth in Section 5 of
this Agreement, in the event of termination of this Agreement (i) prior to the
sale of any Shares or (ii) as a result of an event set forth under clauses (i)
or (iii) in subsection (e) above, the Agent shall be entitled only to
reimbursement of its out-of-pocket expenses actually incurred.

          Section 11. Notices. All statements, requests, notices and agreements
hereunder shall be in writing, and if to Further Lane shall be delivered or sent
by mail, telex or facsimile transmission to:

 

 

 

Further Lane Securities, L.P.

 

555 Madison Avenue, 25th Floor

 

New York, NY 10022

 

Attn: Arthur Ruffin, Principal

 

Ph: (212) 808-4800, ext. 402

 

Fax: (212) 935-2059

 

with a mandatory copy to: ARuffin-donjon@furtherlane.com

 

 

 

and if to the Company to:

 

 

 

iBio, Inc.

 

Innovation Way, Suite 100

 

Newark, DE 19711

 

Fax: (212) 246-8330

 

Attention: Chief Executive Officer

25

--------------------------------------------------------------------------------




 

 

 

with a copy to:

 

Andrew Abramowitz, PLLC

 

Attn: Andrew Abramowitz

 

565 Fifth Avenue, 9th Floor

 

New York, New York 10017

 

Fax: (212) 972-8883

          Any such statements, requests, notices or agreements shall take effect
upon receipt thereof.

          Section 12. Parties. This Agreement shall be binding upon, and inure
solely to the benefit of, the Company and the Agent and, to the extent provided
in Section 7 and Section 8 hereof, the affiliates, directors and officers,
agents and employees, members and managers of the Company and the Agent, and
each person, if any, who controls the Company or the Agent within the meaning of
Section 15 of the Securities Act or Section 20 of the Exchange Act, and their
respective heirs, executors, administrators, successors and assigns, and no
other person shall acquire or have any right under or by virtue of this
Agreement. No purchaser of Shares through the Agent shall be deemed a successor
or assign by reason merely of such purchase.

          Section 13. Time of the Essence. Time shall be of the essence of this
Agreement. As used herein, the term “business day” shall mean any day when the
Commission’s office in Washington, D.C. is open for business.

          Section 14. Waiver of Jury Trial. The Company and the Agent hereby
irrevocably waive, to the fullest extent permitted by applicable law, any and
all right to trial by jury in any legal proceeding arising out of or relating to
this Agreement or the transactions contemplated hereby.

          Section 15. Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK WITHOUT REFERENCE
TO ITS PRINCIPLES OF CONFLICTS OF LAW.

          Section 16. Counterparts. This Agreement and any Terms Agreement may
be executed by any one or more of the parties hereto and thereto in any number
of counterparts, each of which shall be deemed to be an original, but all such
respective counterparts shall together constitute one and the same instrument.
This Agreement and any Terms Agreement may be delivered by any party by
facsimile or other electronic transmission.

          Section 17. Severability. The invalidity or unenforceability of any
Section, paragraph or provision of this Agreement shall not affect the validity
or enforceability of any other Section, paragraph or provision hereof. If any
Section, paragraph or provision of this Agreement is for any reason determined
to be invalid or unenforceable, there shall be deemed to be made such minor
changes (and only such minor changes) as are necessary to make it valid and
enforceable.

26

--------------------------------------------------------------------------------



          If the foregoing is in accordance with your understanding of our
agreement, please sign and return to the Company a counterpart hereof, whereupon
this instrument, along with all counterparts, will become a binding agreement
between the Agent and the Company in accordance with its terms.

 

 

 

 

Very truly yours,

 

 

 

IBIO, INC.

 

 

 

By:

/s/ Robert B. Kay

 

 

 

 

 

Name: Robert B. Kay

 

 

Title: Executive Chairman and Chief Executive Officer

Signature Page to Sales Agreement

--------------------------------------------------------------------------------




 

 

 

Accepted as of the date hereof:

 

Further Lane Securities LP

 

 

By:

/s/ J. Michael Araiz

 

 

 

 

Name: J. Michael Araiz

 

Title: Managing Member and Chief Compliance Officer

Signature Page to Sales Agreement

--------------------------------------------------------------------------------



Annex I

IBIO, INC.

Common Stock
($0.001 par value per share)

TERMS AGREEMENT

FURTHER LANE SECURITIES, L.P.
555 Madison Avenue, 25th Floor
New York, NY 10022
Attn:

Ladies and Gentlemen:

          iBio, Inc., a Delaware corporation (the “Company”), proposes, subject
to the terms and conditions stated herein and in the At-the-Market Equity
Offering Sales Agreement, dated January 31, 2013 (the “Sales Agreement”),
between the Company and Further Lane Securities, L.P. (the “Agent”), to issue
and sell to the Agent the securities specified in the Schedule hereto (the
“Purchased Securities”). All capitalized terms used herein and not otherwise
defined herein shall have the meanings ascribed to them in the Sales Agreement.

          Each of the provisions of the Sales Agreement not specifically related
to the solicitation by the Agent, as agent of the Company, of offers to purchase
securities is incorporated herein by reference in its entirety, and shall be
deemed to be part of this Terms Agreement to the same extent as if such
provisions had been set forth in full herein. Each of the representations and
warranties set forth therein shall be deemed to have been made at and as of the
date of this Terms Agreement and the Applicable Time, except that each
representation and warranty in Section 1 of the Sales Agreement which makes
reference to the Prospectus (as therein defined) shall be deemed to be a
representation and warranty as of the date of the Sales Agreement in relation to
the Prospectus, and also a representation and warranty as of the date of this
Terms Agreement and the Settlement Date in relation to the Prospectus as amended
and supplemented to relate to the Purchased Securities.

          An amendment to the Registration Statement (as defined in the Sales
Agreement), or a supplement to the Prospectus, as the case may be, relating to
the Purchased Securities, in the form heretofore delivered to the Agent is now
proposed to be filed with the Securities and Exchange Commission.

          Subject to the terms and conditions set forth herein and in the Sales
Agreement which are incorporated herein by reference, the Company agrees to
issue and sell to the Agent and the latter agrees to purchase from the Company
the number of shares of the Purchased Securities at the time and place and at
the purchase price set forth in the Schedule hereto.

          If the foregoing is in accordance with your understanding of our
agreement, please sign and return the Company a counterpart hereof, whereupon
this instrument, along with all counterparts, will become a binding agreement
between the Agent and the Company in accordance with its terms.

Annex I-1

--------------------------------------------------------------------------------




 

 

 

 

 

 

 

 

 

 

 

Very truly yours,

 

 

 

 

 

 

 

 

 

IBIO, INC.

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

 

 

 

 

 

 

Name:

 

 

 

 

 

 

Title:

 

 

 

 

 

 

 

 

Accepted as of the date hereof:

 

 

 

 

 

 

 

 

 

 

 

FURTHER LANE SECURITIES, L.P.

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

 

 

 

 

 

 

Name:

 

 

 

 

 

 

Title:

 

 

 

 

 

Annex I-2

--------------------------------------------------------------------------------



Annex II

Information Supplied by the Agent

          Subject to the terms and conditions of this Agreement, Further Lane
will use its commercially reasonable efforts to sell shares of common stock on
the Company’s behalf on a daily basis or as otherwise agreed upon by the Company
and Further Lane.

          As sales agent, Further Lane will not engage in any transactions that
stabilize the common stock of the Company.

Annex II-1

--------------------------------------------------------------------------------



Annex III

Form of Opinion of Andrew Abramowitz, PLLC

               , 20   

FURTHER LANE SECURITIES, L.P.
555 Madison Avenue, 25th Floor
New York, NY 10022

          Re: iBio, Inc.; Sale of Shares

Ladies and Gentlemen:

          Reference is made to the At-the-Market Equity Offering Sales Agreement
dated January 31, 2013 (the “Agreement”), by and between iBio, Inc., a Delaware
corporation (the “Company”), and Further Lane Securities, L.P. (the “Agent”),
which provides, inter alia, for the issuance of Shares by the Company to or
through the Agent as agent and/or principal from time to time. This opinion is
issued to the Agent pursuant to Section 6(b) of the Agreement. All capitalized
terms used herein have the meanings defined for them in the Agreement, unless
otherwise defined herein. The reports and proxy and registration statements
filed by the Company with the Commission and, in each case giving effect to Rule
412 under the 1933 Act, incorporated by reference in the Registration Statement
or the Prospectus, are herein called the “Incorporated Documents.”

          We have acted as special securities counsel for the Company in
connection with the negotiation of the Agreement and the issuance and sale of
the Shares pursuant to the Agreement. As such counsel, we have made such legal
and factual examinations and inquiries as we have deemed advisable or necessary
for the purpose of issuing this opinion. In such examination, we have assumed,
with your permission and without independent investigation, the genuineness of
all signatures on original documents, the authenticity and completeness of all
documents submitted to us as originals, the conformity to original documents of
all copies submitted to us, and the due execution and delivery of all documents
by all parties other than the Company where due execution and delivery is a
prerequisite to the effectiveness thereof.

          As used in this letter, the expression “to our knowledge,” “known to
us” or language of similar import with reference to matters of fact is limited
to the actual conscious awareness by the attorneys of this firm who have
actively worked on the Agreement. Except to the extent expressly set forth
herein, with your permission we have not undertaken any independent
investigation to determine the existence or absence of any fact, and no
inference as to our knowledge of the existence or absence of any fact should be
drawn from our representation of the Company or the rendering of the opinions
set forth below. As to matters of fact, we have relied exclusively on the
representations and warranties of the parties to the Agreement, including
without limitation certificates of Company officers, copies of which have been
provided to you.

          For purposes of this opinion, we have assumed, with your permission
and without independent investigation, that: (i) the Agent has all requisite
power and authority, and has taken any and all necessary partnership action, to
execute and deliver the Agreement and that the Agent has all requisite power and
authority to effect the transactions contemplated to be performed by the Agent
in the Agreement; (ii) the Agreement is a valid and binding obligation of the
Agent; (iii) each of the obligations incurred under the Agreement was in
exchange for fair consideration and reasonably equivalent value and each of the
parties to the Agreement has received, or will receive, the consideration
provided for in, or contemplated by, the Agreement; and (iv) the Agreement has
not been amended, modified, terminated or revoked in any respect, and remains in
full force and effect as of the date hereof. We are members of the State Bar of

Annex III-1

--------------------------------------------------------------------------------



New York, and we express no opinion as to any matter relating to the laws of any
other jurisdiction, other than (i) the Federal laws of the United States of
America as specified below, and (ii) the General Corporation Law of the State of
Delaware (the “DGCL”). Excluded from the foregoing are all local laws and
municipal ordinances; Federal and state environmental laws; Federal and state
land use and subdivisions laws; Federal and state agricultural laws; Federal and
state tax laws; Federal and state labor laws; Federal and state racketeering
laws; and Federal and state laws concerning criminal and civil forfeiture laws
or to the extent they provide for criminal prosecution (collectively, the
“Excluded Laws”).

          The opinions hereinafter expressed are subject to the following
additional qualifications:

                    (a) We express no opinion as to the effect of applicable
bankruptcy, insolvency, reorganization, moratorium or other similar Federal or
state laws affecting the rights of creditors generally, including fraudulent
transfer or conveyance laws, and general principles of equity.

                    (b) We express no opinion as to the effect or availability
of rules of law governing specific performance, injunctive relief or other
equitable remedies (regardless of whether any such remedy is considered in a
proceeding at law or in equity).

                    (c) We express no opinion relating to provisions in the
Agreement relating to (i) waiver of jury trial, (ii) forum selection, or (iii)
choice of governing law.

                    (d) Our opinions are qualified by the limitations imposed by
statutes and principles of law and equity that provide that certain covenants
and provisions of agreements are unenforceable where such covenants or
provisions are unconscionable or contrary to public policy or where enforcement
of such covenants or provisions under the circumstances would violate the
enforcing party’s implied covenant of good faith and fair dealing.

                    (e) We express no opinion as to compliance with the
anti-fraud provisions of applicable securities laws.

                    (f) We express no opinion as to the enforceability of the
indemnification and contribution provisions of the Agreement to the extent the
provisions thereof may be subject to limitations of public policy and the effect
of applicable statutes and judicial decisions.

                    (g) We express no opinion as to real estate matters, or as
to title to any asset.

                    (h) Notwithstanding anything herein which may be construed
to the contrary, we express no opinion with respect to the character of the
transactions contemplated by the Agreement or the legal rights and obligations
of the parties arising out of or related to:

                              (i) any law or regulation relating to the taxation
of such transactions or the rights and interests of the parties with respect
thereto or any other tax law (including, without limitation, laws or regulations
relating to franchise, sales, real or personal property, business license,
income or other taxes); or

                              (ii) any conduct of the parties following the
effective date of the Agreement of the transactions contemplated by the
Agreement that is inconsistent with the express terms of the Agreement or the
rights and obligations of the parties thereto.

                    (i) The opinions expressed in this letter are subject to and
may be limited or affected by the following:

Annex III-2

--------------------------------------------------------------------------------



                              (i) The use of the term “enforceable” shall not
imply any opinion as to (x) the availability of non-judicial remedies, or (y)
the availability of equitable remedies.

                              (ii) Limitations based on public policy respecting
a waiver of the benefits of statutory provisions, and the unenforceability under
certain circumstances of provisions that waive or purport to waive, expressly or
by implication, broadly or vaguely stated rights, unknown future rights,
defenses to obligations, rights granted by law, rights to notice or rights to
cure defaults within specified periods, especially where such waivers are
against public policy or are prohibited by law.

                              (iii) The invalidity or unenforceability under
applicable law, under certain circumstances, of provisions in the Agreement to
the effect that rights or remedies are not exclusive, that every right or remedy
is cumulative and may be exercised in addition to, or with, any other right or
remedy, or that the election of some particular remedy or remedies does not
preclude recourse to one or another remedy.

                              (iv) The effect of state law that allows a court,
upon finding that a contract or any clause thereof is unconscionable at the time
made, to refuse to enforce the contract, to enforce the remainder of the
contract without the unconscionable clause, or to limit application of the
clause so as to avoid any unconscionable result.

                              (v) Provisions of state law to the effect that
where a contract permits one party to the contract to recover attorneys’ fees,
the prevailing party in any action to enforce any provisions of the contract
shall be entitled to recover its reasonable attorneys’ fees.

                              (vi) Provisions in the Agreement to the effect
that failure to exercise or delay in exercising rights or remedies will not
operate as a waiver of any such right or remedy may be unenforceable under
certain circumstances.

                              (vii) Provisions in the Agreement requiring that
any waiver be in writing to be effective, or that certain notices and directives
are deemed to be null and void, may not be enforceable.

                              (viii) Court decisions based on the implied
covenant of good faith and fair dealing, generally.

                    (j) The opinions expressed herein are as of the date hereof
and are based upon (i) and are limited to, existing laws, which laws are subject
to change at any time by legislative, administrative or judicial decisions, and
(ii) facts existing on this date, and are therefore limited to such laws and
facts; and we disclaim any undertaking to advise you of any changes which may
hereafter be brought to our attention.

                    (k) We note that the provisions of the Agreement that permit
a party to take actions or make determinations may be subject to a requirement
that such actions be taken or such determinations be made on a reasonable basis
and in good faith.

                    (l) We advise you that a court may not strictly enforce
certain covenants contained in the Agreement if it concludes that such
enforcement would be unreasonable under the then existing circumstances. We do
believe, however, that subject to the limitations expressed elsewhere in this
opinion, enforcement would be available if an event of default occurs as a
result of a material breach of a material covenant contained in the Agreement.

Annex III-3

--------------------------------------------------------------------------------



                    (m) Notwithstanding anything contained herein which may be
construed to the contrary, courts may examine parol evidence (notwithstanding
the inclusion of integration clauses in the Agreement and whether or not
provisions of the Agreement are deemed ambiguous), in order to determine the
true intent of the parties when entering into the transactions contemplated by
the Agreement.

                    (n) We express no opinion as to the effect of the
choice-of-law or conflicts-of-law provisions in the Agreement.

          Based upon and subject to the foregoing, we are of the opinion that:

                    1. The Company has been duly incorporated and is validly
existing as a corporation in good standing under the laws of the State of
Delaware with corporate power and authority to own, lease and operate its
properties and assets, and to conduct its business as described in the
Registration Statement and the Prospectus and to carry out and perform its
obligations under the Agreement.

                    2. The Shares to be issued and sold by the Company pursuant
to the Agreement have been duly authorized and reserved for issuance and, when
issued and delivered in accordance with the provisions of the Agreement, will be
duly and validly issued and fully paid and non-assessable.

                    3. There are no preemptive rights, rights of first refusal
or similar rights to subscribe for or purchase, nor any restrictions upon the
voting or transfer of, the shares of Common Stock pursuant to the Certificate of
Incorporation, as amended (the “Certificate”), the Bylaws of the Company (the
“Bylaws”), the DGCL or any of the agreements listed on Schedule 1 attached
hereto (the “Specified Agreements”).

                    4. To our knowledge, there is (i) no action, suit or
proceeding by or before any court or other governmental agency, authority or
body or any arbitrator pending or overtly threatened against the Company or its
properties by a third party of a character required to be disclosed in the
Prospectus that is not disclosed in the Prospectus as required by the Securities
Act and the rules and regulations thereunder, and (ii) no indenture, contract,
lease, mortgage, deed of trust, note agreement, loan or other agreement or
instrument of a character required to be filed as an exhibit to the Registration
Statement or the Incorporated Documents, which is not filed as required by the
Securities Act and the rules and regulations thereunder.

                    5. The Company has an authorized equity capitalization as
set forth in the Prospectus.

                    6. The Shares to be issued and sold by the Company pursuant
to the Agreement will conform in all material respects to the description
thereof contained in the Prospectus.

                    7. The Agreement has been duly authorized by all necessary
corporation action on the part of the Company and has been duly executed and
delivered by the Company.

                    8. The execution and delivery of the Agreement, and the
issuance and sale of the Shares by the Company in accordance with the Agreement,
will not result in any violation by the Company of (i) the Certificate, the
Bylaws or any of the Specified Agreements, (ii) any U.S. federal securities law
or any provision of the DGCL, or (iii) any order, writ, judgment, injunction,
decree or award known to us of any court or administrative agency or body having
jurisdiction over the Company or any of its properties.

Annex III-4

--------------------------------------------------------------------------------



                    9. No consent, approval, authorization, order, registration
or qualification of or with any U.S. federal, New York or Delaware court or
governmental agency or body having jurisdiction over the company, and no
consent, approval, authorization or filing pursuant to the DGCL, is required for
the execution and delivery of the Agreement and the offer and sale of the Shares
as contemplated by the Agreement, except (i) such as may have been obtained or
made under the 1933 Act, and (ii) such consents, approvals, authorizations,
orders, registrations or qualifications as may be required under applicable
state securities or Blue Sky laws in connection with the purchase and
distribution of the Shares.

                    10. The Registration Statement has become effective under
the 1933 Act. With your consent, based solely on a telephonic confirmation by a
member of the Staff of the Commission on ________, 20__ we confirm that no stop
order suspending the effectiveness of the Registration Statement has been issued
under the 1933 Act and no proceedings therefor have been initiated by the
Commission. The Prospectus has been filed in accordance with Rule 424(b) under
the 1933 Act.

                    11. The Registration Statement at ________, 20__ including
the information deemed to be a part thereof pursuant to Rule 430B under the Act,
and the Prospectus, as of its date, each appeared on their face to be
appropriately responsive in all material respects to the applicable form
requirements for registration statements on Form S-3 under the Act and the rules
and regulations of the Commission thereunder; it being understood, however, that
we express no view with respect to Regulation S-T or the financial statements,
schedules or other financial data, or statistical data derived therefrom,
included in, incorporated by reference in, or omitted from, the Registration
Statement or the Prospectus. For purposes of this paragraph, we have assumed
that the statements made in the Registration Statement and the Prospectus are
correct and complete.

                    12. The Company is not, and immediately after giving effect
to the sale of the Shares in accordance with the Sales Agreement and the
application of the proceeds as described in the Prospectus under the caption
“Use of Proceeds,” will not be, required to be, registered as an “investment
company” within the meaning of the Investment Company Act.

                    13. The statements set forth in the Prospectus under the
caption “The Securities We May Offer – Description of Capital Stock” with
respect to Common Stock, insofar as such statements purport to constitute
summaries of the legal matters, documents or proceedings referred to therein,
fairly summarize in all material respects the matters referred to therein.

          The primary purpose of our professional engagement was not to
establish or confirm factual matters or financial or quantitative information.
Therefore, we are not passing upon and do not assume any responsibility for the
accuracy, completeness or fairness of the statements contained in, or
incorporated by reference in, the Registration Statement, the Prospectus or the
Incorporated Documents and have not made an independent check or verification
thereof. However, in the course of acting as special counsel to the Company in
connection with the preparation by the Company of the Registration Statement and
the Prospectus, we reviewed the Registration Statement, the Prospectus and the
Incorporated Documents and participated in conferences and telephone
conversations with officers and other representatives of the Company, the
independent public accountants for the Company, your representatives, and your
counsel, during which conferences and conversations the contents of the
Registration Statement and the Prospectus (and portions of certain of the
Incorporated Documents) and related matters were discussed. We also reviewed and
relied upon certain corporate records and documents, letters from counsel and
accountants, and oral and written statements of officers and other
representatives of the Company and others as to the existence and consequence of
certain factual and other matters.

Annex III-5

--------------------------------------------------------------------------------



          Based on our participation, review and reliance as described above, we
advise you that no facts came to our attention that caused us to believe that:

 

 

 

 

•

the Registration Statement, as of ________, 20__, including the information
deemed to be a part of the Registration Statement pursuant to Rule 430B under
the Act (together with the Incorporated Documents at that time), contained an
untrue statement of a material fact or omitted to state a material fact required
to be stated therein or necessary to make the statements therein not misleading;
or

 

 

 

 

•

the Prospectus, as of its date (together with the Incorporated Documents at that
date), contained an untrue statement of a material fact or omitted to state a
material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading;

it being understood that we express no belief with respect to the financial
statements, schedules or other financial data, or statistical data derived
therefrom, included or incorporated by reference in, or omitted from, the
Registration Statement, the Prospectus or the Incorporated Documents.

          Our opinions are limited to the specific legal issues explicitly
addressed herein, and no opinion is implied, and none is to be inferred, as to
any other matter. This opinion is furnished by us, as special securities counsel
for the Company, to the Agent solely for your benefit and solely in connection
with the Agreement, upon the understanding that we are not hereby assuming any
professional responsibility to any other person whatsoever, including, without
limitation, any other purchaser of Shares or any transferee of the Shares; and
this letter may not be filed with or quoted to any governmental authority or
agency, and may not be relied upon by any other person or for any other purpose,
without our prior written consent in each instance.

 

 

 

Very truly yours,

 

 

 

ANDREW ABRAMOWITZ, PLLC

Annex III-6

--------------------------------------------------------------------------------



Annex IV

Form of Opinion of Fish & Richardson P.C.

_________, 20__

Further Lane Securities, L.P.
555 Madison Avenue, 25th Floor
New York, NY 10022

Re:iBio, Inc.
At-the-Market Equity Offering Sales Agreement Dated January 31, 2013

Ladies and Gentlemen:

This letter is being delivered pursuant to Section 6(c) of the At-the-Market
Equity Offering Sales Agreement dated January 31, 2013 (the “ATM Agreement”)
between iBio, Inc., a Delaware corporation (the “Company”), and you, as the
sales agent and/or principal (“Agent”) named in the ATM Agreement. Capitalized
terms used and not otherwise defined in this letter have the respective meanings
ascribed to them in the ATM Agreement.

We are counsel to the Company in connection with certain patent, trademark and
intellectual property matters that have been referred to us by the Company. Our
opinion is limited to only the patents and trademarks with respect to which we
have been engaged to render legal services. We have reviewed the statements
included in Section 1 Subsection (p) of the ATM Agreement, the General
Disclosure Package and the Prospectus relating to relating to Intellectual
Property Rights (collectively, the “Intellectual Property Statements”). A list
of the Company's issued and pending U.S. Patents and Applications is provided as
Appendix A.

Our advice to the Company is limited to patent prosecution and to one trademark
dispute described below, and we have not advised the company about any other
contract, instrument, arrangement or other agreement relating to patents, trade
secrets, trademarks, service marks or other proprietary information. Nor have we
investigated whether such exist.

1. To our knowledge, the statements included in Section 1 Subsection (p) of the
At-The-Market Equity Offering Sales Agreement (the “ATM Agreement”), the General
Disclosure Package and the Prospectus relating to relating to Intellectual
Property Rights (collectively, the “Intellectual Property Statements”), insofar
as such Intellectual Property Statements constitute summaries of documents or
legal proceedings or refer to matters of law or legal conclusions, are accurate
and complete in all material respects and present fairly the information
purported to be shown; except as provided below, nothing has come to our
attention that causes us to believe: (i) the Intellectual Property Statements
included in the ATM Agreement, at the Effective Date and on the date hereof,
contained an untrue statement of a material fact or omitted to state a material
fact required to be stated therein or necessary to make the statements therein
not misleading; (ii) the Intellectual Property Statements included in the
General Disclosure Package, at the Effective Date and on the date hereof,
contained an untrue statement of a material fact or omitted to state a material
fact required to be stated therein or necessary to make the statements therein
not misleading; (iii) the Intellectual Property Statements included in the
Prospectus, at the Effective Date and on the date hereof, contained an untrue
statement of a material fact or omitted to state a material fact required to be
stated therein or necessary to make the statements therein not misleading.

2. To our knowledge, except as disclosed in the ATM Agreement, the General
Disclosure Package or the Prospectus, (i) the Company has clear title or valid
license rights to the patents described in the ATM Agreement, the General
Disclosure Package or the Prospectus as owned or licensed by the Company; (ii)
we are unaware of any rights of third parties to such patents; (iii) we are
unaware that the Company lacks or will be unable to obtain any rights or
licenses to use all patents and other material intangible property and assets
that are, or would be, necessary to conduct the business now conducted or
proposed to be conducted by the Company described in the ATM Agreement, the
General Disclosure Package or the Prospectus, and (iv) we are unaware of any
facts or any claim that the Company has materially failed to comply with or is
in breach of any Intellectual Property license, or of any breach or anticipated
breach by any other person of any Intellectual Property license to which the
Company is a party.

3. To our knowledge, (i) the Company is not infringing or otherwise violating,
and, upon the commercialization and sale of the products or services in clinical
development and described in the ATM Agreement, the General Disclosure Package
or the Prospectus as under development, would not infringe or otherwise violate,
any patents, trade secrets, trademarks, service marks, copyrights or other
proprietary information or materials of others, and we are unaware of any facts
which would form a reasonable basis for a claim of any such infringement, and
(ii) there are no infringements by others of any of the patents, trade secrets,
trademarks, service marks, copyrights or other proprietary information or
materials of the Company, and we are unaware of any facts which would form a
reasonable basis for a claim of any such infringement.

4. To our knowledge, no claim has been made against the Company alleging the
infringement by the Company of any patent or other intellectual property rights
of any person, except as disclosed in paragraph 6 below.

5. On October 21, 2010 the Company received a letter from the Illinois
Biotechnology Industry Organization asserting potential trademark infringement.
The Company responded on December 1, 2010 asserting that there was no likelihood
of confusion between the two marks due to the differences between the
businesses, the services and the relevant consumers of the Company and Illinois
Biotechnology Industry Organization. The most recent communication regarding
this matter was a letter sent by the

Annex IV-1

--------------------------------------------------------------------------------



Company to Illinois Biotechnology Organization on October 11, 2011, to which no
reply has been received as of the date hereof.

6. To our knowledge, the Company has taken all reasonable steps to protect,
maintain and safeguard its rights in all Intellectual Property, including the
execution of appropriate non-disclosure and confidentiality agreements to
protect its trade secrets.

7. To our knowledge, the consummation of the transactions contemplated by the
ATM Agreement will not result in the loss or impairment of or payment of any
additional amounts with respect to, nor require the consent of any other person
in respect of, the Company’s right to own, use, or hold for use any of the
Intellectual Property as owned, used or held for use in the conduct of their
respective businesses as currently conducted.

This letter is rendered to you in your capacity as Agent in establishing
defenses under applicable federal securities and may not be relied upon by the
Underwriters for any other purpose. Without our prior written consent, neither
this letter nor any portion of this letter (1) may be relied upon by any person
or entity other than the Agent or (2) may be quoted, assigned, or delivered to
any other person or entity.

Very truly yours,

FISH & RICHARDSON P.C.

_________________________________________

_________________________________________

Attachment: Appendix A

Annex IV-2

--------------------------------------------------------------------------------



Schedule A

Free Writing Prospectuses

None.

--------------------------------------------------------------------------------